EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT
[Brentwood Portfolio]


THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made effective as of the 23rd
day of March, 2015 (the “Effective Date”), by and between GAHC3 Mountain Crest
Senior Housing Portfolio, LLC, a Delaware limited liability company, (“Buyer”),
and the parties listed on Schedule 1 attached hereto (each seller party being
referred to as a “Seller”; unless otherwise indicated, the term “Sellers” refers
to all six of the seller parties).
RECITALS
A.    Each Seller is the owner of the property listed on Schedule 1 adjacent to
the name of that Seller, the legal description of each property stated on
Exhibit A, together with the Other Property Rights (defined below) associated
therewith and the Improvements (defined below) constructed thereon (each such
property including the associated Other Property Rights and Improvements, a
“Facility”). For drafting convenience, Schedule 1 establishes for each Facility
a name for that property, which name is intended to refer to all of the Property
(defined below) with respect thereto.
B.    Each Seller desires to sell the Property (as hereinafter defined), and
Buyer desires to purchase the same from Sellers, on and subject to the terms and
conditions set forth in this Agreement.
AGREEMENT
FOR AND IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH HEREIN AND OTHER GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, AGREE AS
FOLLOWS:
Section 1.    Terms and Definitions; Notice Addresses: The terms listed below
shall have the respective meaning given them as set forth adjacent to each term.
(a)    “Broker(s)” collectively shall mean B.C. Ziegler & Co., acting as
Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur on the Closing Date (defined below), subject to
extension as expressly set forth in this Agreement. The Closing shall be held
through the mail by delivery of the closing documents and other items required
for Closing to the Title Insurer (defined below) on or prior to the Closing
Date, or to such other place or manner as the parties hereto may mutually agree.
Title Insurer shall be permitted to complete Closing based upon receipt of
electronic copies of Closing documents, provided that the party delivering such
electronic copy agrees in writing to provide originals within one (1) business
day following the Closing Date.
(c)    “Closing Date” shall mean April 30, 2015, effective as of the beginning
of May 1, 2015, or, if any condition to Buyer’s obligations as stated in Section
13 below has not



1





--------------------------------------------------------------------------------



been met, such later date within thirty (30) days thereafter as designated by
Buyer; provided, that Buyer shall have the right to accelerate the Closing Date
to an earlier date upon written notice to Seller, which notice may be sent by
Buyer’s counsel to Seller’s counsel via email. Notwithstanding the preceding
sentence, the parties hereto acknowledge that their respective intention is to
have a Closing Date which is the last day of a calendar month. For purposes of
the foregoing, if said 30th day is not the last day of a calendar month, the
Closing Date shall be on the last day of the current calendar month in which
said 30th day occurs. If the last day of the month is not a business day, then
executed documents and funds will be delivered into escrow on the business day
preceding said last day, with Closing being automatic and effective as of said
last day. The Parties acknowledge and agree that there may be as many as three
(3) separate Closings, each on a different Closing Date determined as the
conditions precedent to a Closing are satisfied or waived by the Parties: the
first Closing (the “First Closing”) with respect to the Hobart Property, LaPorte
Property, Elkhart Property, and the Eastlake Property on April 30, 2015, at
which time Buyer shall pay the sum of Forty-Eight Million Four Hundred Four
Thousand Four Hundred Seventy-Four Dollars ($48,404,474), subject to the
satisfaction of the other conditions precedent to that Closing stated in this
Agreement; the second Closing (the “Second Closing”) with respect to the
Tanglewood Property on the date established by Section 4(b)((iii), at which time
Buyer shall pay the sum of Nineteen Million Nine Hundred Seventy-Nine Thousand
Two Hundred Seventy-Seven Dollars ($19,979,277) less the balance of the Assumed
Debt as defined in Section 4(b)(ii), subject to the satisfaction of the other
conditions precedent to that Closing stated in this Agreement; and the third
Closing (the “Third Closing”) with respect to the Niles Property, at which time
Buyer shall pay the sum of Six Million Six Hundred Sixteen Thousand Two Hundred
Forty-Nine Dollars ($6,616,249) upon the satisfaction of the conditions
precedent to that Closing stated in this Agreement. The parties hereby
acknowledge that the amounts stated above as the portion of the Purchase Price
payable as to each Closing will not control a party’s valuation of the Property
conveyed at that Closing.
(d)    “Due Diligence Period” shall mean the period beginning upon the execution
and delivery to both parties of this Agreement and ending on April 15, 2015.
(e)    “Earnest Money” shall mean Two Million Dollars ($2,000,000.00) (together
with all interest accrued thereon). Buyer shall deliver the Earnest Money into
escrow with Title Insurer within three (3) business days after the execution and
delivery to both parties of this Agreement. The Earnest Money shall be applied
as part payment of the Purchase Price at Closing, or disbursed as agreed upon in
accordance with the terms of this Agreement. If the First Closing, Second
Closing and Third Closing occur on three separate date, then $500,000 of the
Earnest Money shall applied at the First Closing, and the balance of the Earnest
Money shall be applied at the later of the Second Closing and the Third Closing
(or at the time of the Second Closing and the Third Closing if both said Closing
occur at the same time). Upon the expiration of the Due Diligence Period, all
monies on deposit shall become nonrefundable, except for a default by Seller or
the failure of a condition precedent to Buyer’s obligation to Closing, or as
otherwise set forth herein.
(f)    “Excluded Assets/Liabilities” shall mean all of the following:



2





--------------------------------------------------------------------------------



(i)    Buyer shall not assume or be required to assume each Seller’s property
and liability insurance on the Property. Prior to the Closing as to each
Facility, Sellers shall provide Buyer with evidence reasonably satisfactory to
Buyer that the Operator of such Facility has obtained (or Sellers have purchased
for Operators) both general liability and EPLI insurance coverage that will
irrevocably remain in effect not less than two (2) years after the Closing Date
with respect to events occurring at the Property prior to the Closing Date (the
“Tail Policy”); and
(ii)    Each Seller and/or each Operator shall retain, promptly pay and
discharge in the ordinary course all other liabilities and obligations of Seller
and Operator, respectively. Specifically, this Agreement excludes, and Buyer is
not assuming or acquiring, any liabilities of Seller or Operators other than the
assets and property specifically delineated herein, but only to the extent
obligations and liabilities thereunder relate to periods on and after the
Closing Date. The Excluded Assets/Liabilities include, but are not limited to,
any liabilities or obligations under any loan or mortgage (except for the
Tanglewood Loan as described in Section 4 below), Seller’s accounts payable and
all obligations arising out of or related to the operation of the business
conducted at the Property and the Property prior to the Closing Date, including
without limitation costs, expenses and other liabilities and obligations arising
from the operation of said business and Property (including medical malpractice
claims or other injury or death to persons, including current or former
residents); liability for overpayment and fraud under any third-party payor
agreement or other resident-related contractual obligation; obligations under
any collective bargaining agreement, employment agreement, pension or retirement
plan, profit-sharing plan, stock purchase or stock option plan, medical or other
benefits or insurance plan, compensation obligation or agreement or severance
pay plan or agreement and any other employee benefit plan; and liability for any
and all taxes.
(g)    “Leases” shall mean those certain lease agreements between (i)
Summerville 2 LLC, a Delaware limited liability company (“Summerville”), lessee
of the Hobart Property, the LaPorte Property and the Elkhart Property, and the
owner of each said Property; and (ii) BKD Brentwood at Niles, LLC, a Delaware
limited liability company (“BKD-Niles”), lessee of the Niles Property and the
owner of said Property. BKD-Niles, Summerville, Emeritus Corporation, a Delaware
corporation (“Emeritus”), and Brookdale Senior Living, Inc., a Delaware
corporation, are sometimes referred to collectively hereafter as “Brookdale.”
(h)    “Management Agreements” shall mean the Management Agreements dated July
1, 2012 between Emeritus, as manager, and each owner of the Eastlake Property
and the Tanglewood Property, respectively.
(i)    “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences, whether or not related, is a
material adverse change in, or a material adverse effect upon, any of the
financial condition, operations, business or the Properties.



3





--------------------------------------------------------------------------------



(j)    “Operating Licenses” shall mean the RCF licenses for Hobart, LaPorte,
Eastlake and Tanglewood and the HFA license for Niles as described in Schedule
1.
(k)     “Operator” shall mean the Operator/Manager of each Property as
designated on Schedule 1 attached hereto.
(l)    “Operator Property” shall mean any of the Property that is owned by the
Operator/Manager of the Facility (as identified on Schedule 1 attached to this
Agreement) if other than the Seller of that Facility.
(m)     “Other Property Rights” shall mean all gores, strips, easements,
licenses, rights tenements, hereditaments, privileges and appurtenances relating
to the Real Property (defined below), and all of Seller’s right, title and
interest (whether existing now or hereinafter acquired) in and to any adjacent
or abutting lands lying in the beds of streets or roads, whether open, proposed
or vacated.
(n)    “Property” shall mean all of the following: the six Facilities as
identified in Schedule 1, including real estate as identified in Exhibit A and
all equipment and supplies owned by Seller and used in operation of the
Facilities.
(i)    each parcel of land described on Exhibit A, together with the Other
Property Rights with respect to each (collectively, the “Land”);
(ii)    all buildings, facilities and other improvements located on the Land,
including, without limitation, all fixtures, fittings and components thereof
(such as any and all elevators, partitions, ducts, motors, compressors, and the
heating, ventilating, air conditioning, plumbing, sprinkling, drainage,
lighting, gas, electrical and all other systems located therein) (collectively,
the “Improvements”, and together with the Land, the “Real Property”);
(iii)    all right, title and interest of Seller, if any, to any unpaid award
for (A) any taking or condemnation of the Real Property or any portion thereof,
or (B) any damage to the Real Property by reason of a change of grade of any
street or highway (collectively, the “Awards”);
(iv)    all right, title and interest of Seller in and to the Diligence
Materials (defined below);
(v)    all right, title and interest in and to the intangible property used in
connection with the foregoing, other than the Brookdale Excluded Property as
listed in Schedule 1(l)(v) hereto, including, without limitation (except for
items excluded pursuant to such schedule), any trademarks, trade names, service
marks, trade dress and all variations thereof used in connection with the
operation of the Property under the tradename used for such Property (e.g.,
“Tanglewood Trace”) but excluding all trademarks utilizing the name “Brookdale”
or Emeritus and other intellectual property identified in Schedule 1(l)(v); all
telephone and facsimile numbers relating to the Property (including all “800”
numbers) and all e-mail addresses



4





--------------------------------------------------------------------------------



and domain names associated with the Property; all post office box addresses
associated with the Property; and the Windows operating system used in
connection with the operation of the Property; any and all certificates of
occupancy and other permits, licenses and certificates, certificates of need or
bed rights to the extent assignable and owned or held by Seller, the Operators,
or otherwise required by a landlord for the lease to a tenant of the operation
of the business and delivery of healthcare services at the Real Property, and,
to the extent assignable, all warranties, guaranties and other assurances of
performance pertaining to the Real Property, all surveys, drawings, plans,
specifications, diagrams, reports, environmental assessments and other
architectural or engineering work product, (collectively, the “Intangible
Property”);
(vi)    Subject to exclusion of the Brookdale Excluded Property as listed in
Schedule 1(l)(v) hereto, all furniture, furnishings, equipment, computers,
machinery, diagnostic medical equipment, machinery, vehicles, computer hardware
or software, and other tangible personal property owned by Seller or the
Operators and used or consumed in connection with the operation of the Property,
including all of the following (collectively, the “Inventory”): all supplies,
inventory, consumables, linens, pharmaceutical products and other medical goods
and supplies, perishable and nonperishable food products, and other similar
tangible property used in the operation of the Property, including that
presently owned by the applicable Operator of each; and all items furnished to
Seller or Operators under contracts of service, sale or lease (collectively, the
“Tangible Personal Property”). Buyer shall have the right to require that Seller
convey at Closing, or if owned by Operators, to have Operators convey at
Closing, and at Closing Seller shall convey or cause the Operator to convey,
some or all of the Tangible Personal Property to or as directed by Buyer to
Buyer, one or more affiliates of Buyer, or to Ridgeline;
(vii)    Subject to exclusion of the Brookdale Excluded Property as listed in
Schedule 1(l)(v) hereto, all books, data and records (including electronic
versions thereof) related to the Property, including emails, financial and
accounting records, contacts, calendars, customer lists, referral source lists,
regulatory surveys and reports, incident tracking reports, advertising and
marketing materials and competitive analyses, all records and reports (except
for such records and reports where transfer is prohibited by applicable Laws)
relating to any or all residents residing at the Property from time to time on
or after the Effective Date, resident assessment/service plans (hard copies
only), but only to the extent such residents remain residents on the Closing
Date (collectively, “Resident Records”), all employee records for all Site
Employees, including without limitation, all TB test results, employee
employment applications, W‑4’s, I‑9’s, training records, licenses and
certifications, criminal background checks, performance reviews, performance
management documentation and any disciplinary reports, but only to the extent
such records are for Site Employees who have received and accepted offers of
employment from Ridgeline (the “Hired Employees”), all leads regarding
prospective Property residents and copies of Transferor’s general ledgers and
trial balances, disbursement journals and records, accounts payable journals and
records, cash receipts journals and records, sales journals and records, payroll
journals and records, fixed asset records, financial statements, and other
financial books and records related to any of the foregoing (collectively,
“Books and Records”).
For the avoidance of doubt, it is the intention of the parties that, at the
applicable Closing,



5





--------------------------------------------------------------------------------



subject to exclusion of the Brookdale Excluded Property listed in Schedule
1(l)(v), (i) Seller will transfer to or as directed by Buyer all assets of each
Seller relating in any way to the ownership and operation of each Property and
(ii) Seller will transfer to or as directed by Buyer, or will cause each
Operator to transfer to or as directed by Buyer, all of the Operator Property.
The presence of any of the items of Property located at a Facility on the
Closing Date will constitute delivery and conveyance thereof to or as directed
by Buyer, however at the request of Buyer, at Closing Sellers shall execute and
deliver to or as directed by Buyer such commercially reasonable bills of sale or
assignment documents as Buyers may reasonably request to memorialize such
transfer and conveyance,, including those specified in this Agreement. Buyer
acknowledges there are dish machines leased from Ecolab at each Facility, that
such leases are not by their terms assignable, and that Sellers have notified
Brookdale that these must be delivered free of the leases as to the Leased
Facilities, and as to the Managed Facilities all rights as to the leases with
Ecolab are to be assigned to Buyer or its nominee notwithstanding any contract
limits as to assignment. Seller agrees that the vehicle(s) listed on Schedule
1(l)(vii) hereto shall be located at the applicable Property on the Closing Date
and shall be transferred, free of any lease or lien to or as directed by Buyer
as of the Closing Date. Seller shall deliver to or as directed by Buyer complete
copies (front and back) of the title documentation for each vehicle together
with all original title documents, properly endorsed for transfer, related to
the transfer of title to such vehicle(s) on the Closing Date. Also for the
avoidance of doubt, the Property excludes all Excluded Assets/Liabilities.
(o)    “Purchase Price” shall mean the sum of Seventy-Five Million and 00/100
Dollars ($75,000,000.00), payable in cash at Closing, less (with respect to the
Tanglewood Property) the Loan Balance of the Tanglewood Loan if assumed as
provided herein. Seller and Buyer agree to file federal, state and local tax
returns consistent with such allocations agreed upon between the parties. Each
party shall file federal, state and local returns based on each party’s own
determination of the proper allocations of the Purchase Price, each bearing its
own consequences of any discrepancies.
(p)    “Ridgeline” shall mean Ridgeline Management Company, or any other
management company in lieu thereof providing management services at the
Facilities for the benefit of Buyer as the owner thereof.
(q)    “Tanglewood Loan” shall mean the loan secured by the Multifamily
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
as to the Tanglewood Property granted by CW LLC, an Indiana limited liability
company, to RED MORTGAGE CAPITAL, LLC, recorded November 30, 2012 as Document
1238387 in the Office of the Recorder of St. Joseph County, Indiana, thereafter
assigned to Fannie Mae, a corporation existing under the laws of the United
States, recorded November 30, 2012 as Document 1238388 in the Office of the
Recorder of St. Joseph County, Indiana.
(r)    “Title Insurer” shall mean Chicago Title Insurance Company, whose notice
address shall be as follows, except as may be changed pursuant to the Notice
section herein:
Chicago Title Insurance Company



6





--------------------------------------------------------------------------------



2828 Routh Street, Suite 800
Dallas, Texas 75201
Attn.: Shannon Bright, Commercial Escrow Officer
Tel. No.: 214-965-1719
Fax: 214-965-1627
E-mail: brights@ctt.com


(s)    Notice Address: Buyer’s notice address shall be as follows, except as
same may be changed pursuant to the notice section herein:
Griffin-American Healthcare REIT III, Inc.
18191 Von Karman Avenue
Suite 300
Irvine, CA 92612
Attn.: Stefan Oh
Email: soh@ahinvestors.com


With a required copy to:
Steven A. Kaye, Esq.
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
Fax No.: 404-873-8101
Email: steven.kaye@agg.com
Sellers’ notice address shall be as follows, except as same may be changed
pursuant to the notice section herein:
SLCM LLC
Attn: Steven L. Garatoni
4100 Edison Lakes Pkwy #260
Mishawaka, IN 46545
Email: sgaratoni@gmail.com
Tel. No.: (574) 286-4502
With a required copy to:
Charles Loeser, Esq.
4100 Edison Lakes Pkwy #260
Mishawaka, IN 46545
Fax No.: 574-271-5185
Tel. No.: 574-271-5145 x 218
Email: Charles.Loeser@hqinvestments.com


Section 2.    Proration of Expenses and Payment of Costs and Recording Fees.



7





--------------------------------------------------------------------------------



Sellers and Buyer agree that all utility charges, real estate taxes, assessments
and any assumed liabilities shall be prorated on a calendar-year basis as of the
date of Closing, with Buyer have the benefit of all income and the obligation of
all expenses relating to the Closing Date. Prior to the Closing Date, Seller and
Buyer shall take such action as may be necessary to cause all utilities to be
transferred to Buyer’s name as of the Closing Date, however Seller shall remain
liable for charges for services accruing prior to the Closing Date. Seller will,
upon request and at no cost or expense to Seller, cooperate in such transfer
process. If Closing shall occur before the actual taxes and special assessments
payable during such year are known, the apportionment of taxes shall be upon the
basis of taxes for the Property payable during the immediately preceding year,
provided that, if the taxes and special assessments payable during the year in
which Closing occurs are thereafter determined to be more or less than the taxes
payable during the preceding year, Sellers and Buyer promptly shall adjust the
proration of such taxes and special assessments, and Sellers or Buyer, as the
case may be, shall pay to the other any amount required as a result of such
adjustment and this covenant shall not merge with the deeds delivered hereunder
but shall survive the Closing. Buyer and Seller’s principal, Steven Garatoni,
will enter into a tax proration agreement at Closing, reasonably satisfactory to
Buyer’s counsel, providing for payment as necessary to correct the settlement at
Closing to reflect the actual taxes and assessments. Sellers shall be
responsible for the payment of all municipal license taxes payable during the
calendar year in which the Closing occurs and corresponding to any period prior
to the Closing Date. Sellers shall pay all fees (including defeasance and yield
maintenance costs and fees), charges and expenses imposed or assessed in
connection with the payoff or prepayment of all loans secured by a mortgage or
deed of trust encumbering any Property not expressly assumed in writing by
Buyer. The premium and related charges for an owner’s title insurance policy for
each Property to be issued to Buyer shall be paid by Seller. The premium and
related charges for any lender’s title insurance policy, together with any
endorsements to the owner’s title insurance policy and lender’s title insurance
policy, shall be paid by Buyer. If Buyer assumes the Tanglewood Loan, Buyer
shall be responsible for all fees and costs charged by Lender (but, not Seller)
associated with the Assumed Debt. The recording fees necessary to record the
deeds for each Property shall be paid by Buyer. The transfer tax, documentary
stamp tax, and/or excise tax, if any, payable in connection with the recoding of
the deeds shall be paid by Seller. Buyer shall be responsible for the cost of
its own surveys (including the cost, if any, of any update to Seller’s existing
survey requested by Buyer), environmental studies and due diligence
investigations. Seller and Buyer shall be responsible for their own attorney’s
fees. Seller and Buyer each shall pay one-half of all escrow and closing fees
charged by the Title Insurer. Each party shall pay the costs of any consultants
that said party may engage to assist such party with the completion and/or
processing of the Loan Assumption Documents. Any proration of revenues and
expenses which are not known as of the Closing Date shall be completed by Seller
and Buyer promptly after the Closing Date, with a final reconciliation to be
completed by no later than ninety (90) days after the Closing Date, and this
provision shall survive Closing.
(a)    Each Seller and its respective Operator shall retain its respective
right, title and interest in and to all unpaid accounts receivable and its
responsibility for all unpaid accounts payable with respect to the Property
which relate to the period prior to the Closing Date, including, but not limited
to, any accounts receivable arising from rate adjustments which relate to such
period even if such adjustments occur after the Closing Date. Buyer shall hold
(or shall



8





--------------------------------------------------------------------------------



cause Ridgeline to hold) in trust for the applicable Seller or Operator any
funds which are received by it as payment of such accounts receivable; and Buyer
shall pay or cause Ridgeline to pay the monies collected in respect thereof (net
of actual collection costs) to or as directed by Seller and Operator at the end
of each calendar month, accompanied by a statement showing the amount collected
on each such account. Seller shall, and Seller shall cause each Operator, to
hold in trust for Buyer or, if directed by Buyer, Ridgeline, any funds which are
received by it as payment of accounts receivable for the period commencing on
the Closing Date; and Seller shall pay or cause its applicable Operator to pay
the monies collected in respect thereof (net of actual collection costs) to or
as directed by Buyer at the end of each calendar month, accompanied by a
statement showing the amount collected on each such account.
(b)    On the Closing Date, Seller shall cause each Operator to provide Buyer
with a schedule setting forth by Resident the outstanding accounts receivable of
the Property as of the Closing Date and showing dates of service related to each
such outstanding account receivable (the “Pre-Closing Date AR”).
(i)    If such payments either specifically indicate on the accompanying
remittance advice, or if the parties agree in their reasonable discretion, that
they relate to the Pre-Closing Date AR, they shall either be retained by the
applicable Seller or Operator if received by Seller or Operator, or if they have
been received by Buyer or Ridgeline, they shall be remitted to the applicable
Seller or Operator, along with the applicable remittance advice, promptly, but
in no event more than ten (10) days, after receipt thereof;
(ii)    If such payments indicate on the accompanying remittance advice, or if
the parties agree in their reasonable discretion, that they relate to the
services rendered or goods sold on or after the Closing Date, they shall be
retained by Buyer if received by Buyer or Ridgeline, or if they have been
received by a Seller or Operator, they shall be remitted to or as directed by
Buyer promptly, but in no event more than ten (10) days, after receipt thereof;
(iii)    If such payments do not indicate on the accompanying remittance advice
the period to which the payment applies, and if the parties are unable to agree
as to the periods to which the payments relate (a “Non-Designated Payment”), the
parties shall assume that each Non-Designated Payment relates to the newest
outstanding unpaid receivables and, based on such assumption, the portion
thereof which relates to services provided or goods sold after the Closing Date
shall be retained by Buyer and the balance, if any, shall be remitted to the
applicable Seller or Operator, but in no event more than ten (10) days, after
receipt thereof.
(c)    Seller acknowledges and agrees that Buyer’s only obligation under this
Section shall be to forward payments on the Pre-Closing Date AR if and as
received by Buyer or Ridgeline and that neither Buyer nor Ridgeline shall have
an affirmative obligation to attempt to collect the Pre-Closing Date AR for the
benefit of a Seller or Operator.
(d)    The provisions of this Section 2 shall survive Closing.



9





--------------------------------------------------------------------------------



Section 3.    Sale of Property. Sellers hereby agree to sell, transfer and
convey the Properties to (or, as expressly provided herein, as directed by)
Buyer, and Buyer hereby agrees to purchase and accept the Properties from
Sellers, for the Purchase Price and on and subject to the other terms and
conditions set forth in this Agreement.
Section 4.    Payment of Purchase Price.
(a)    Purchase Price. Buyer shall pay the Purchase Price, subject to the credit
for the Earnest Money, and less the Loan Balance of the Tanglewood Loan as of
the Closing Date if assumed by Buyer, and further subject to the Closing
adjustments expressly allocated under the terms of this Agreement, in accordance
with all the terms and conditions of this Agreement. Buyer shall pay the
Purchase Price by wire transfer of immediately available federal funds to the
Title Insurer on the morning of Closing, and Title Insurer shall disburse all
funds it receives from the parties in connection with the Closing.
(b)    Assumption of Debt. Attached to this Agreement as Schedule 4(b) is a list
of each and every loan document entered into by the Seller of the Tanglewood
Property and its affiliates in connection with the Tanglewood Loan (each a “Loan
Document” and collectively, the “Loan Documents”) the lien of which is secured
by a mortgage, deed to secure debt or deed of trust encumbering the Tanglewood
Property (the “Mortgage”). As used in this Agreement, the term “Loan Balance”
shall mean the then-applicable (as the context of the usage of said term
requires) outstanding principal balance and all accrued but unpaid interest,
charges and fees then outstanding with respect to the Tanglewood Loan. The
Purchase Price shall be paid, in part, by Buyer’s assumption of the Tanglewood
Loan, if Buyer assumes same (the “Loan Assumption”, and with the Tanglewood Loan
actually assumed by Buyer being referred to herein as the “Assumed Debt”), and
at Closing, Buyer shall receive a credit against the Purchase Price equal to the
Loan Balance of the Assumed Debt.
(i)    Application. Subject to the Loan Assumption Request (as defined below)
being approved by Lender (as defined below), Buyer shall pay a portion of the
Purchase Price by assuming the obligations of the Seller of Tanglewood (“Seller”
as used hereafter in this Section 4(b) refers to said Seller) under the Loan
Documents of the Assumed Debt, including without limitation, assuming the Loan
Balance, all on the terms as set forth herein. Promptly following the Effective
Date, Seller shall deliver to Buyer a list of the relevant contact information
for Lender to (including the person to whom the Loan Assumption Request and
related documents and materials should be returned). Thereafter, Buyer shall
submit to the lender and/or servicer of the Tanglewood Loan ( “Lender”) an
application requesting approval of an assignment of the Tanglewood Loan and the
Loan Documents to Buyer, and the assumption by Buyer of same (the “Loan
Assumption Request”). Seller has advised Buyer to deal directly with Lender, and
hereby provides Seller’s consent to such action. Buyer shall promptly and
expeditiously supply Lender with all information and documents requested by
Lender that are necessary to submit and process the Loan Assumption Request in
order to provide the Lender, any rating agencies (“Rating Agencies”) and any
other third parties (the Rating Agencies and all such other third parties being
collectively referred to herein as the “Third Parties”) with the information and
documents reasonably necessary to evaluate and process the applicable Loan
Assumption Request. Seller shall promptly and expeditiously



10





--------------------------------------------------------------------------------



deliver any information necessary relating to Seller to Lender and/or the Third
Parties, and shall reasonably cooperate with Buyer and Lender in the processing
of the Loan Assumption Request. Buyer and Seller shall use diligent,
commercially reasonable efforts to obtain approvals required for the Loan
Assumption.
(ii)    Loan Assumption Documents. The terms of the documents to be executed by
Seller, Buyer and their respective affiliates and all other parties in
connection with the consummation of the Loan Assumption (the “Loan Assumption
Documents”) shall fully release Seller from all liabilities and obligations
under the Loan Documents accruing on and after the Closing Date, and shall have
such other terms not inconsistent with the terms hereof, that are standard and
customary for the assumption of commercial loans secured by properties similar
to the Property and which do not increase the liability of the borrower under
the Assumed Debt. Seller shall have the right to review and approve the Loan
Assumption Documents to the extent (and only to the extent) that such documents
pertain to Seller’s release from liability and obligations first accruing on or
after the Closing Date. Buyer shall have the right to review and approve all of
the terms and conditions of the Loan Assumption Documents. Buyer shall provide
all commercially reasonable and customary opinions relating to Buyer’s authority
and authorization as reasonably required by Lender. At Seller’s sole cost and
expense, Seller shall prepare and deliver any opinions relating to its authority
and authorization, and shall execute and deliver to the appropriate parties all
commercially reasonable and customary documents and instruments required of
Seller by Lenders in connection with the Loan Assumption (the “Seller Loan
Assumption Documents”), and the foregoing shall be included within the
definition of “Seller Conveyancing Documents” that Seller is required to deliver
under this Agreement. At Closing, Buyer shall purchase the full amount of all
deposit accounts funded by Seller under the Loan Documents.
(iii)    Loan Assumption Approval; Seller Exclusion Right. If (A) Lender has not
disapproved or has failed to approve the Loan Assumption Request by September
30, 2015 (the “Loan Assumption Approval Date”), or (B) the Loan Assumption
Request is approved by Lender by the Loan Assumption Approval Date, however the
terms and conditions of such approval would have a Material Adverse Effect on
Buyer in comparison to the current terms of the Tanglewood Loan or the terms
then standard for Fannie Mae senior housing loans (terms for assumption which
are not the same as the current terms or then-current standard terms, if the
difference would have a materially adverse effect, are referred to hereafter as
“Materially Adverse Terms”), then Buyer shall not be obligated to assume the
Tanglewood Loan. If Buyer is not obligated to assume the Tanglewood Loan, Seller
shall have the option to either proceed with the sale of Tanglewood (in addition
to the other Properties), with the Tanglewood Loan to be paid and discharged at
Closing, or to exclude the Tanglewood Property from the sale, in which case the
Closing will proceed as to the other Properties with the Purchase Price to be
reduced by $19,000,000.00. and Seller shall deliver to Buyer written notice of
its election of the foregoing within ten (10) business days following the
expiration of the Loan Assumption Approval Date; provided, that if Seller so
elects to exclude the Tanglewood Property, Buyer shall have the right (to be
exercised by written notice delivered to Seller within ten (10) business days
after receipt of said written election by Seller) to acquire the Tanglewood
Property as well as the other Properties upon payment of the applicable
prepayment penalty under the Tanglewood Loan



11





--------------------------------------------------------------------------------



in addition to the $75,000,000 Purchase Price.
Section 5.    Title. At Closing, Sellers shall convey to Buyer fee simple
marketable title to the Properties by warranty deed, in each case in form and
substance reasonably acceptable to Buyer, free and clear of all liens, defects
of title, conditions, easements, restrictions, and encumbrances of record except
only (i) in the case only of the Tanglewood Property, the Tanglewood Loan (if
Buyer is authorized by Lender by the time of Closing to assume the Tanglewood
Loan on terms other than Materially Adverse Terms), or Buyer elects to assume
such loan notwithstanding Materially Adverse Terms): (ii) taxes for the current
year and subsequent years not yet due and payable (subject to apportionment as
provided elsewhere in this Agreement); (iii) existing zoning laws, ordinances
and regulations and other laws, ordinances and regulations respecting the use,
occupancy and operation of the Property; and (iv) other conditions, easements,
restrictions, and encumbrances of record and exceptions set forth in the Title
Report (as defined below) or on a survey of the Property, or as identified by
Buyer as an Objection (as defined in Section 6(a)) and which Seller does not
agree to cure under Section 6(a) herein and in which Buyer waives as an
Objection pursuant to said Section 6(a) (collectively, the “Permitted
Exceptions”).
Section 6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Title Examination. Buyer shall order a title report or commitment for
title insurance (the “Title Report”) from the Title Insurer promptly after the
Effective Date and shall provide a copy thereof to Sellers within five (5)
business days of receipt thereof. Sellers have delivered copies of the most
recent ALTA surveys for the Properties prior to the execution of this Agreement,
which Buyer shall have the right to have updated and revised to incorporate
Buyer’s survey requirements. Before the expiration of the Due Diligence Period,
Buyer shall furnish to Sellers a copy of Buyer’s Title Report and surveys,
together with a statement specifying any defects in title and/or the survey (the
“Objections”) and identifying any restrictive covenant, declaration and/or
reciprocal easement agreement of record for which an estoppel certificate is
required pursuant to Section 13(g) of this Agreement. Sellers shall notify Buyer
within five (5) business days after receipt of the Objections whether Sellers
will cure the Objections. If Sellers do not respond within said five (5)
business day period, Sellers shall be deemed to have elected to not cure the
Objections. If Sellers do not agree (or is deemed to not agree) to cure the
Objections, Buyer shall have the right, by notice given to Seller and Title
Insurer within ten (10) days after receipt of Sellers’ notice (or within ten
(10) days of the expiration of Sellers’ five (5) business day response period,
if Sellers do not respond), either to (a) waive the Objections and close title
without abatement or reduction of the Purchase Price, or (b) terminate this
Agreement and obtain a refund of the Earnest Money. If Buyer fails to deliver
the Objections to Sellers within the Due Diligence Period, then Buyer shall be
deemed to have elected to waive its right to make Objections. If Buyer elects to
terminate this Agreement by notice given to Sellers or is deemed to have
terminated this Agreement, the Earnest Money shall be immediately returned to
Buyer, and upon such return, except as expressly provided herein, this Agreement
and all rights and obligations of the respective parties hereunder shall be null
and void. Notwithstanding the foregoing, Sellers shall be solely responsible for
the payment or other satisfaction and discharge of record at or before the
Closing of all liens and encumbrances against the Property (other than



12





--------------------------------------------------------------------------------



those of the Tanglewood Loan, if Lender authorizes Buyer to assume and Buyer
elects to assume same) which can be removed by the payment of a fixed and
ascertainable sum of money. In the event Sellers fail or refuse to cure monetary
liens or encumbrances against the Property, Buyer may, but is not obligated to,
elect to satisfy such monetary liens or encumbrances and deduct the costs of the
cure from the Purchase Price.
Notwithstanding any provision of this Agreement to the contrary, following the
Effective Date of this Agreement, Sellers shall not create, place, grant,
convey, or otherwise voluntarily cause or otherwise consent to any liens,
encumbrances or restrictions affecting the Properties, or any part thereof, to
be created, suffered to be placed or recorded against the title to the
Properties, nor will Sellers during said period convey any interest in the
Property to anyone other than Buyer without Buyer’s prior written consent, which
consent Buyer may withhold in its absolute discretion. At Closing, Sellers will
cause the Properties to be released or otherwise discharged from any lien
securing the payment of a sum certain which has been voluntarily created by, or
with the consent of, Sellers, or will bond over said lien to the reasonable
satisfaction of Buyer and Buyer’s title insurance company sufficient to cause
said company to insure over said lien, except the foregoing shall not apply to
the Tanglewood Loan if Buyer assumes the Tanglewood Loan.
Any exceptions to title to any Property that arise between the Effective Date of
the title commitment obtained by Buyer and the Closing are referred to herein as
“New Defects.” Buyer may notify Sellers in writing (the “Gap Notice”) of any New
Defect (a) raised by the Title Insurer between the Effective Date of the Title
Commitment and the Closing (the “Gap”), and (b) not otherwise known to Buyer
prior to the Effective Date of the Title Commitment; provided that Buyer must
notify Sellers of such objection to title within two (2) business days of being
made aware of the existence of such exceptions. If Buyer sends a Gap Notice to
Seller, Buyer and Sellers shall have the same rights and obligations with
respect to such notice as exist in Section 6(a) of this Agreement with respect
to the Objection Notice.
(b)    Examination. Sellers have, prior to the date of execution of the
Agreement, provided to Buyer, to the extent available to Sellers, documents
(collectively, the “Diligence Materials”) as follows: (i) all items specified on
Exhibit B attached hereto (the “Primary Diligence Materials”), and (ii) all of
the following to the extent not duplicative of the Primary Diligence Materials
(the “Additional Diligence Materials”): all contracts, subcontracts or
agreements affecting the Property, including the Material Contracts
(collectively, the “Contracts”); title commitment/policy; title exceptions; ALTA
survey; site plans and specifications; architectural plans,
environmental/hazardous material reports, records, studies, inspections,
assessments, investigations, sampling results and analyses; environmental
remediation, monitoring and compliance documentation and permits; environmental
notices of noncompliance, violation and penalty; environmental corrective action
orders and directives, consent orders, settlement agreements, consent agreements
and requests for information; public notices and advertisements regarding the
presence, release or threat of a release of Hazardous Substances (as such term
is defined in Section 11(q) of this Agreement) at, on, under, to, from or about
the Property; all correspondence to or from a third party or a governmental
agency regarding a query, any claim or demand related to the environmental
condition of the Property or



13





--------------------------------------------------------------------------------



the presence, release or threat of a release of any Hazardous Substances at, on,
under, to, from or about the Property; structural reports; soils reports;
governmental permits/approvals; zoning information; copies of tax bills;
condemnation notices; operating expense information and reports; and utility
letters and copies of all correspondence related to the existing leases, plans
and specification for the Improvements, and all items specified on Exhibit B
attached hereto, and any other documents relating to the Property reasonably
requested by Buyer. If any document or item listed on Exhibit B has not been
provided to Buyer as of the date of this Agreement, Buyer shall give Sellers
notice that such document or item has not been provided, and Sellers shall
provide or update such materials, when such items or documents become available
to or in the possession or control of Sellers, within three (3) business days
after acquiring same. All additional due diligence items to be provided by
Sellers shall either be sent to Buyer at the address set forth in Section 1(n),
to the attention of Phil Han, or shall be made available to Buyer and its
representatives via the Internet in a secure data room. Additionally, during the
term of this Agreement, Buyer, its employees, contractors, agents and designees,
shall have the right, subject to prior notification at least 48 hours in advance
(by phone or email) to and approval of Sellers’ principal, Steven Garatoni (not
to be unreasonably withheld), to enter the Properties for the purposes of
inspecting and testing the Properties, and making surveys, mechanical and
structural engineering studies, inspecting construction, and conducting any
other interviews, investigations and inspections as Buyer may reasonably require
to assess the condition and suitability of the Properties; provided, however,
that such activities by or on behalf of Buyer on the Properties shall not
materially interfere with the conduct of business at the Properties; and
provided further, however, that Buyer shall indemnify and hold Sellers harmless
from and against any and all claims or damages to the extent directly resulting
from the activities of Buyer on the Properties (but not claims or damages
arising out of the findings of such activities), and Buyer shall repair any and
all damage caused, in whole or in part, by Buyer and return each Property to its
condition prior to such damage, which obligation shall survive Closing or any
termination of this Agreement. Sellers shall reasonably cooperate with the
efforts of Buyer and the Buyer’s representatives to inspect the Properties.
Buyer shall be permitted to speak and meet with tenants of the Properties in
connection with Buyer’s due diligence. Buyer shall give Sellers reasonable
notice before entering any Property, and Sellers may have a representative
present during any and all examinations, inspections and/or studies on the
Property. As used in this Agreement, the term “Approved Contracts” means all
Contracts, except all Contracts which Buyer elects by written notice delivered
to Sellers at least ten (10) days prior to the Closing Date to not assume or to
have Ridgeline assume. At or prior to the Closing Date, Seller shall assign, or
cause the Operators to assign, all Approved Contracts to Buyer or, if designated
by Buyer, to Ridgeline, at no cost to Buyer or Ridgeline. Notwithstanding the
foregoing or any other provision of this Agreement to the contrary, with respect
to each national Contract listed on Schedule 6(b) attached hereto, if Buyer
desires to assume or to have Ridgeline assume any of said national Contracts,
then Seller shall use commercially reasonable efforts to cause Operators to
facilitate an assignment of each said national Contract to Buyer or, if directed
by Buyer, to Ridgeline with respect only to each Facility. Seller shall, however
use commercially reasonable efforts to cause Operator to facilitate the orderly
transition of Facility operations with respect to each of said contracts, and
said obligation shall survive the applicable Closing.
    



14





--------------------------------------------------------------------------------



Notwithstanding any provision of this Agreement or any other agreement to the
contrary, Buyer shall have the unconditional right, for any reason or no reason,
to terminate this Agreement by giving written notice thereof to Seller prior to
the expiration of the Due Diligence Period, in which event this Agreement shall
become null and void, whereupon Title Insurer shall refund the Earnest Money to
Buyer (which obligation and right shall survive such termination), and all
rights, liabilities and obligations of the parties under this Agreement shall
expire, except as otherwise expressly set forth herein. If Buyer does not so
terminate this Agreement prior to the expiration of the Due Diligence Period,
Buyer conclusively shall be deemed to have waived its right to terminate this
Agreement pursuant to this Section 6(b).
Section 7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty,
condemnation or taking, Sellers shall notify Buyer in writing of same. Until
Closing, the risk of loss or damage to the Property shall be borne by Sellers.
In the event all or any portion of the Property is damaged in any casualty or
condemned or taken where the cost to repair or diminution in value resulting
therefrom exceeds $500,000 (as determined by a third party selected by Buyer and
reasonably approved by Sellers), Buyer may elect to terminate this Agreement by
providing written notice of such termination to Sellers within ten (10) business
days after Buyer’s receipt of notice of such condemnation, taking or damage,
upon which termination the Earnest Money shall be returned to the Buyer and
neither party hereto shall have any further rights, obligations or liabilities
under this Agreement except as otherwise expressly set forth herein. With
respect to any condemnation or taking (or any notice thereof), if Buyer does not
elect to cancel this Agreement as aforesaid, there shall be no abatement of the
Purchase Price and the Seller of the affected Property shall assign to Buyer at
the Closing the rights of said Seller to the awards, if any, for the
condemnation or taking, and Buyer shall be entitled to receive and keep all such
awards. With respect to a casualty, if Buyer does not elect to terminate this
Agreement or does not have the right to terminate this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and Sellers shall assign to
Buyer at the Closing the rights of Sellers to the proceeds under Sellers’
insurance policies covering such Property with respect to such damage or
destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.
Section 8.    Earnest Money Disbursement. The Earnest Money shall be held by the
Title Insurer, in trust, and disposed of only in accordance with the following
provisions:
(a)    Upon receipt of the Earnest Money, Title Insurer shall deliver to Sellers
and Buyer written notice confirming Title Insurer’s receipt of the Earnest
Money, the date on which Title Insurer received the Earnest Money and that the
Earnest Money has been deposited as required by this Agreement. The Title
Insurer shall invest the Earnest Money in a money market account reasonably
satisfactory to Buyer, and shall promptly provide Buyer and Sellers with
confirmation of the investments made.
(b)    If the Closing occurs, the Title Insurer shall deliver the Earnest Money
to Sellers at Closing and the same shall be credited against the Purchase Price.
If for any reason the Closing does not occur, the Title Insurer shall deliver
the Earnest Money to Sellers or Buyer only upon receipt of a written demand
therefor from such party, except where this paragraph



15





--------------------------------------------------------------------------------



expressly provides for notice only from Buyer. Subject to the last sentence of
this clause (b), if for any reason the Closing does not occur and either party
makes a written demand (the “Demand”) upon the Title Insurer for payment of the
Earnest Money, the Title Insurer shall give written notice to the other party of
the Demand within one business day after receipt of the Demand. If the Title
Insurer does not receive a written objection from the other party to the
proposed payment within five (5) business days after the giving of such notice
by Title Insurer, the Title Insurer is hereby authorized to make the payment set
forth in the Demand. If the Title Insurer does receive such written objection
within such period, the Title Insurer shall continue to hold such amount until
otherwise directed by written instructions signed by Sellers and Buyer or a
final judgment of a court. Notwithstanding the foregoing provisions of this
clause (b) if Buyer delivers a notice to Title Insurer stating that Buyer has
terminated this Agreement on or prior to the expiration of the Due Diligence
Period, then Title Insurer shall immediately return the Earnest Money to Buyer
without the necessity of delivering any notice to, or receiving any notice from
Seller, and Title Insurer shall do so notwithstanding any objection by Seller.
(c)    The parties acknowledge that the Title Insurer is acting solely as a
stakeholder at their request and for their convenience, that the Title Insurer
shall not be deemed to be the agent of either of the parties, and that the Title
Insurer shall not be liable to either of the parties for any action or omission
on its part taken or made in good faith, and not in disregard of this Agreement,
but shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Sellers or
Buyer resulting from the Title Insurer’s mistake of law respecting the Title
Insurer scope or nature of its duties. Sellers and Buyer shall jointly and
severally indemnify and hold the Title Insurer harmless from and against all
liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Title Insurer’s duties
hereunder, except with respect to actions or omissions taken or made by the
Title Insurer in bad faith, in disregard of this Agreement or involving
negligence on the part of the Title Insurer. The Title Insurer has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Title Insurer has received and shall hold the Earnest Money in
escrow, and shall disburse the Earnest Money pursuant to the provisions of this
Section 8.
(d)    Buyer and Sellers, together, shall have the right to terminate the
appointment of Title Insurer hereunder by giving to it notice of such
termination, specifying the date upon which such termination shall take effect
and designating a replacement Title Insurer, who shall sign a counterpart of
this Agreement. Upon demand of such successor Title Insurer, the Earnest Money
shall be turned over and delivered to such successor Title Insurer, who shall
thereupon be bound by all of the provisions hereof. Title Insurer may resign at
will and be discharged from its duties or obligations hereunder by giving notice
in writing of such resignation specifying a date when such resignation shall
take effect; provided, however, that (i) prior to such resignation a substitute
escrow agent is approved in writing by Sellers and Buyer, which approval shall
not be unreasonably withheld or delayed, or (ii) Title Insurer shall deposit the
Earnest Money with a court of competent jurisdiction. After such resignation,
Title Insurer shall have no further duties or liability hereunder.



16





--------------------------------------------------------------------------------



Section 9.    Default; Indemnification
(a)    Buyer Default. If Buyer defaults in any of its obligations undertaken in
this Agreement, and should such default continue for a period of ten (10)
business days after the date on which Buyer receives Sellers’ written notice of
default, then Sellers shall be entitled, as their sole and exclusive remedy, to
either: (i) if Buyer is willing to proceed with Closing, waive such default and
proceed to Closing in accordance with the terms and provisions hereof; or (ii)
declare this Agreement to be terminated, in which event Sellers shall be
entitled to receive all of the Earnest Money as liquidated damages as and for
Sellers’ sole and exclusive remedy. Upon such termination, neither Buyer nor
Sellers shall have any further rights, obligations or liabilities hereunder,
except as otherwise expressly provided herein. Sellers and Buyer agree that (a)
actual damages due to Buyer’s default hereunder would be difficult and
inconvenient to ascertain and that such amount is not a penalty and is fair and
reasonable in light of all relevant circumstances, (b) the amount specified as
liquidated damages is not disproportionate to the damages that would be suffered
and the costs that would be incurred by Sellers as a result of having withdrawn
the Properties from the market, and (c) Buyer desires to limit its liability
under this Agreement to the amount of the Earnest Money paid in the event Buyer
fails to complete Closing. Sellers hereby waive any right to recover the balance
of the Purchase Price, or any part thereof, and the right to pursue any other
remedy permitted at law or in equity against Buyer. In no event under this
Section or otherwise shall Buyer be liable to Sellers for any punitive,
speculative or consequential damages.
(b)    Seller Default. If any Seller defaults in the performance of its
obligations hereunder, and such default is not cured within ten (10) business
days after the date on which Sellers receive Buyer’s written notice of default
or Sellers fail to commence within such time and continue without interruption
commercially reasonable measures to cure such default, then Buyer may, either
waive such default and proceed to Closing hereunder in accordance with the terms
and provisions hereof and thereof, or may in its sole discretion elect to (i)
terminate this Agreement, whereupon Title Insurer shall return the Earnest Money
to Buyer. If such default is one that is capable of being cured by one or more
of the Sellers and Sellers fail to cure said default within the notice period
stated herein, then Sellers shall pay to Buyer all of the out-of-pocket costs
and expenses incurred by Buyer in connection with this Agreement, including
without limitation Buyer’s reasonable attorneys’ fees and expenses, in an amount
not to exceed $200,000, which obligations shall survive such termination, which
return and payment shall operate to terminate this Agreement and release Sellers
and Buyer from any and all liability hereunder, except those which are
specifically stated herein to survive any termination hereof, (ii) enforce
specific performance of Seller’s obligations hereunder, or (iii) by notice to
Seller given on or before the Closing Date, extend the Closing Date for a period
of up to thirty (30) days to permit Seller to remedy any such default, and if
such extension is given and Seller’s default continues, Buyer shall continue to
have all rights and remedies stated herein, at law or in equity. Notwithstanding
the foregoing, in the event of a willful or intentional default of Sellers
hereunder, Buyer shall, in addition to the foregoing remedies, be permitted to
pursue any and all rights and remedies available to Buyer at law or in equity;
provided, however, that Buyer may not acquire any of the Properties unless it
acquires all of the Properties.



17





--------------------------------------------------------------------------------



(c)    Indemnification. Subject to the other provisions of this Agreement,
Seller shall indemnify, protect, defend, exculpate and hold Buyer and Ridgeline
and their respective affiliates, and its and their respective partners,
shareholders, members, directors, managers, officers, employees and agents
(collectively, “Indemnified Parties”) harmless from and against, and agree
promptly to defend Indemnified Parties from and reimburse Indemnified Parties
for, any and all Losses which Indemnified Parties may at any time suffer or
incur, or become subject to, as a result of or in connection with:
(i)    Any and all obligations of Sellers, Operators and their affiliates,
representatives, employees and agents (together with Seller, collectively,
“Seller Agents”), or any of them, of any nature whatsoever, including, without
limitation, all liabilities and obligations with respect to claims, damages, or
injuries, related to or arising out of the ownership, use, leasing, management,
maintenance or operation of the Property prior to the Closing Date, whether such
obligation accrues or is asserted before or after the Closing Date;
(ii)    Any breach, inaccuracy, misrepresentation or omission in any of the
representations or warranties made by Seller in or pursuant to (a) this
Agreement or any exhibit or schedule hereto, or (b) any instrument, certificate
or affidavit delivered by Seller in connection herewith;
(iii)    Any and all liability or loss arising out of or relating to any failure
in connection with the transactions contemplated herein to comply with the
requirements of any applicable Laws relating to bulk sales or transfers;
(iv)    Any and all labor or employment claims, liabilities or obligations and
applicable taxes (including, without limitation, reasonable attorneys’ fees and
costs) which arise or accrue before, or arise out of events occurring before,
the Closing Date, including without limitation, all claims arising as a result
of the termination by of any Site Employee or personnel performing services at
the Property; and from and against any and all claims, liabilities or
obligations and applicable taxes (including, without limitation, reasonable
attorneys’ fees and costs) which arise or accrue as a result of Sellers’ or
Operators’ failure to pay the Accrued Employee Compensation (as said term is
defined on Schedule 16);
(v)    The failure of any Seller or Operator to perform any of the Pre-Closing
Covenants and/or any of the Post-Closing Covenants;
(vi)    Any Excluded Assets/Liabilities;
(vii)    The Leases, the Management Agreements and all agreement executed in
connection therewith, including Losses against which a Seller or its affiliates
is indemnified by an Operator or its affiliates;
(viii)    The failure of any of the Additional Conditions Precedent to have been
satisfied as of the applicable Closing, where Buyer proceeds with said Closing



18





--------------------------------------------------------------------------------



notwithstanding such failure;
provided, however, that:
(1)    In the absence of fraud, Sellers shall not be liable to any Indemnified
Parties for amounts in excess of Three Million Seven Hundred Fifty Thousand
Dollars ($3,750,000) (the “Indemnity Cap”);
(2)    Sellers shall not be liable to any Indemnified Parties until such parties
have suffered, incurred, sustained or become subject to losses subject to
Sellers’ duty of indemnification in the aggregate, arising out of any single
breach or series of related breaches, exceeding $50,000 (the “Minimum Claim
Amount”).
(3)    Sellers shall not be liable to any Indemnified Parties unless a claim for
indemnification is presented within 24 months after the Closing (if there is
more than one Closing, 24 months after the date of the last Closing).
As used herein, “Losses” means any and all damages, losses, taxes, liabilities,
claims, judgments, penalties, causes of action, investigations, audits, demands,
assessments, adjustment, settlement payments, deficiencies, fines, diminutions
in value, costs and expenses (including without limitation reasonable attorney’s
fees and court costs) and interest (including interest imposed from the date of
any such Loss). Other terms and conditions relating to this Section are set
forth in Schedule 9.
Section 10.    Closing. The Closing shall consist of the execution and delivery
of documents by Sellers and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement. It
is expected that the parties will not attend Closing and instead will utilize an
escrow with Title Insurer. Sellers shall prepare and deliver to Buyer no later
than three (3) business days prior to the Closing Date a statement which shall
set forth an estimate of all costs payable, and the pro-rations and credits
provided for in this Agreement. Any item which cannot be finally prorated
because of the unavailability of information shall be tentatively prorated on
the basis of the best data then available and adjusted when the information is
available in accordance with this Section. If the pro-rations and credits made
under the Closing statement shall prove to be incorrect or incomplete for any
reason, then either party shall be entitled to an adjustment to correct the
same; provided, however, that any adjustment shall be made, if at all, within
sixty (60) days after the Closing Date or, if later, the close of an applicable
real estate tax cycle which determines the amount of real estate taxes
applicable to this pro-ration, and if a party fails to request an adjustment to
the Closing statement by a written notice delivered to the other party within
the applicable period set forth above (such notice to specify in reasonable
detail the items within the Closing statement that such party desires to adjust
and the reasons for such adjustment), then the pro-rations and credits set forth
in the Closing statement shall be binding and conclusive against such party.
(a)     Seller Deliverables: Sellers shall deliver to Title Insurer at least two
(2) business days prior to the Closing Date (or on such other date specified
below) the following



19





--------------------------------------------------------------------------------



executed documents, each to be provided separately for each of the Properties
being acquired, all in form and substance reasonably satisfactory to Buyer and,
as appropriate, executed by the applicable Seller and acknowledged or notarized:
(1)    one (1) original of the deed conveying the Real Property to Buyer,
subject only to the Permitted Exceptions;
(2)    if the legal description of the Land set forth on the survey obtained by
Buyer differs from the legal description of the Land set forth on the deed by
which Seller acquired title, two (2) originals of a quit claim deed conveying
the Real Property to Buyer utilizing said the survey description;
(3)    a certificate executed by Brookdale acknowledging that the Leases and the
Management Agreements expire effective as of the Closing;
(4)    two (2) originals of a Bill of Sale for each Property in the form of
Exhibit C attached hereto from the Seller to or as directed by Buyer (or, if
designated by Buyer, its affiliate) conveying the Tangible Personal Property and
Diligence Materials; and if any of the Tangible Personal Property or Diligence
Materials is Operator Property, two (2) originals of a Bill of Sale in said form
from the applicable Operator, and to or as directed by Buyer (or, if designated
by Buyer, its affiliate);
(5)    two (2) originals for each Property of the Seller’s assignment to Buyer
(or, if designated by Buyer, its affiliate) of the Intangible Property and the
Approved Contracts in the form of Exhibit D attached hereto; and if any of the
Intangible Property and the Approved Contracts is Operator Property, two (2)
originals of an assignment substantially in said form from the applicable
Operator, and to or as directed by Buyer (or, if designated by Buyer, its
affiliate);
(6)    with respect to the Pending Improvements, (a) four (4) originals of an
escrow agreement among as to each among the applicable Seller and Buyer thereof
pursuant to which (1) the applicable Seller covenants to complete the Pending
Improvements and (2) a portion of the Purchase Price equal to one hundred twenty
percent (120%) of the unpaid cost of completing the Pending Improvements shall
be placed into escrow with Title Company, such amount to be released to Seller
upon the completion of the Pending Improvements to the reasonable satisfaction
of Buyer and the delivery to Buyer and Title Company of evidence confirming
payment of all sums due and payable in connection with the Pending Improvements
and the release and waiver of liens relating thereto; and (b) a license
agreement pursuant to which Sellers and their agents and contractors have access
to the Elkhart Property and the LaPorte Property for a reasonable period of time
following the Closing of each said Property (which time period shall be stated
in said license) for the sole purpose of allowing said Seller to complete the
Pending Improvements, as required by this Agreement;
(7)    duly executed originals of the Seller Loan Assumption Documents, in
quantity as to each as reasonably requested by Lender;



20





--------------------------------------------------------------------------------



(8)    two (2) originals of a settlement statement setting forth the Purchase
Price, all prorations and other adjustments to be made pursuant to the terms
hereof, and the funds required for Closing as contemplated hereunder;
(9)    all transfer tax statements, declarations and filings as may be
necessary, appropriate or required by local practice for purposes of recordation
of the deed;
(10)    an original good standing certificate for Seller and each entity
directly or indirectly controlling Seller (collectively the “Control Parties”),
and an original resolution of Seller and each of the Control Parties authorizing
(a) the sale of the Property to Buyer and (b) the execution and delivery of all
Closing documents, together with an incumbency certificate for the officers
signing this Agreement and such instruments as may be reasonably required by
Buyer;
(11)    keys and combinations to all locks located in the Improvements to the
extent not in the possession of Facility staff;
(12)    to the extent not previously delivered to Buyer, but only to the extent
within Seller’s possession or reasonable control, originals of any Diligence
Materials requested in writing by Buyer; copies of all warranties relating to
the Seller improvements as described in Schedule 11(v); copies of all books and
records applicable to the Property which are identified by Buyer by written
notice to Seller and reasonably necessary for the orderly transition of
operation of the Property (other than books and records kept at the Facility
under the control of Facility staff, which shall be delivered to Buyer by the
transfer of possession of the Facility to Buyer); provided, that nothing herein
shall require delivery of any Brookdale corporate level books and records. For
purposes of the above, where copies of the above documents are required,
documents made available through the data room shall be considered as delivered
to Buyer; and where originals of the above documents are required, if such
originals are not delivered to Buyer at or before Closing, by arrangement of the
Parties such originals may be delivered to Buyer within ten (10) days following
the Closing;
(13)    an original certificate as may be required by the Internal Revenue
Service pursuant to Section 1445 of the Internal Revenue Code of 1986, as
amended, or the regulations issued pursuant thereto (the “Code”), certifying the
non-foreign status of each Seller;
(14)    such original affidavits or other instruments as the Title Insurer shall
require in order to issue policies of title insurance (i) free of any exceptions
for unfiled mechanics’ or materialmen’s liens for work performed prior to
Closing, (ii) free from the claim of parties in possession other than the senior
residents of the Properties, and (iii) providing for such other customary
matters as Title Insurer shall request;
(15)    such original documentation from Brokers as may be reasonably required
to evidence the satisfaction or waiver, and release, of all liens that Brokers
may have in connection with a claim for commissions or other compensation due to
the Closing of the transaction contemplated by this Agreement, and in form and
substance reasonably acceptable to



21





--------------------------------------------------------------------------------



Title Insurer and which will permit Title Insurer to issue its title insurance
policy to Buyer without exception for and insuring against such Broker claims.
(16)    two (2) original re-certifications by Sellers of the representations and
warranties of Sellers made under this Agreement;
(17)    an original written waiver of rights from each party having a right or
option to purchase the Property (or any portion thereof) from Sellers; and
(18)    such other instruments as are reasonably required by Title Insurer to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
Each of the above items shall be provided separately for each of the Properties
being acquired. Each of Sellers and Buyer shall provide the number of duplicate
originals of the documents referenced above as the other party may reasonably
request. Additionally, at the request of a party’s counsel, in advance of
Closing, attorneys for the parties shall exchange electronic copies of executed
Closing documents (to be held in trust pending Closing) to enable counsel to
confirm that all required Closing documents have been executed and delivered.
(b)    Delivery by Buyer.    Buyer shall deliver to Title Insurer on or before
the Closing Date the following executed documents and items, each to be provided
separately for each of the Properties being acquired, all in form and substance
reasonably satisfactory to Seller and, as appropriate, executed by Buyer and
acknowledged or notarized:
(1)    the Purchase Price, as required by this Agreement;
(2)    Duly executed originals of the Loan Assumption Documents to be executed
by Buyer, in quantity as to each as reasonably requested by the applicable
Lender;
(3)    two (2) originals of a settlement statement setting forth the Purchase
Price, all pro-rations and other adjustments to be made pursuant to the terms
hereof, and the funds required for Closing as contemplated hereunder;
(4)    any documents, instruments, data, records, correspondence, agreements or
other items called for under this Agreement which have not previously been
delivered by Buyer; and
(5)    such other instruments as are reasonably required by Title Insurer to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof, provided such instrument does not impose an obligation or
liability in excess of that otherwise required by this Agreement.
At Closing, Buyer shall instruct the Title Insurer to deliver the Earnest Money
to Seller which shall be applied to the Purchase Price, shall deliver the
balance of the Purchase Price to Seller and shall execute and deliver original
execution counterparts of the Closing documents referenced above to be executed
by Buyer.



22





--------------------------------------------------------------------------------



(c)    Regulatory Approvals. In addition to the obligations required to be
performed hereunder by the parties at Closing, each of the parties shall perform
such other acts, and shall execute, acknowledge and deliver, prior to, at or
subsequent to Closing, such other applications, notices, instruments, documents
and other materials as the other may reasonably request (as reasonably
determined by the requesting party or its counsel) or that may be required in
order to effect the consummation of the transactions contemplated hereby, to
lawfully vest title to the Property in Buyer. The foregoing shall include,
without limitation, those actions and items required to effect the consummation
of the transactions contemplated hereby by all environmental permits and all
Health Care Regulatory Agencies (defined below) having jurisdiction over the
Property, the ownership, operation, maintenance, management, use, regulation,
development, expansion or construction thereof, the provision of health care
services thereon, the reimbursement of health care costs relating thereto, or
which grant, issue or regulate any licenses, permits, accreditations, provider
numbers, approvals, qualifications, certifications, and other authorizations
granted by any Health Care Regulatory Agency or other governmental authority,
accreditation organization or Third Party Payor (defined below) relating to or
affecting the Property, the establishment, construction, ownership, operation,
maintenance, management, use, regulation, development, expansion or construction
thereof, the provision of health care services thereon, and/or the reimbursement
of healthcare costs relating thereto (collectively, the foregoing being referred
to herein as the “Regulatory Approvals”). Buyer acknowledges that it is the
responsibility of Buyer to apply for and obtain Operating License for the
Facilities, as identified in Schedule 1, and that the current Operating Licenses
(held by Sellers as to Tanglewood and Eastlake and by Brookdale as to the other
Facilities) are not assignable. Buyer shall deal directly with the Indiana
Department of Health (“IDH”) as to Operating Licenses for Facilities located in
Indiana and the Michigan Bureau of Children and Adult Licensing (“BCAL”) as to
the Operating License for Niles (IDH and BCAL are sometimes referred to
hereafter as the Health Care Regulatory Agencies). It is the responsibility of
Buyer to obtain the Operating Licenses and certain Regulatory Approvals, however
each party shall proceed with diligence and in cooperation with the other party
in connection therewith. As used in this paragraph, the term “Health Care
Regulatory Agency” shall mean all agencies, boards, authorities, bodies,
accreditation organizations and governmental authorities with jurisdiction over
the Regulatory Approvals. This paragraph and the obligations of the parties
hereunder shall survive the Closing.
Section 11.    Representations by Sellers. For the purpose of inducing Buyer to
enter into this Agreement and to consummate the sale and purchase of the
Property in accordance herewith, Sellers make the following representations and
warranties to Buyer as of the date hereof and as of the Closing Date, which
shall survive the Closing for a period of one (1) year.
(a)    Sellers are duly organized, validly existing and in good standing under
the laws of the State of Indiana. Sellers are authorized to consummate the
transaction set forth herein and fulfill all of their respective obligations
hereunder and under all closing documents to be executed by Sellers, and have
all necessary power to execute and deliver this Agreement and all closing
documents to be executed by Sellers, and to perform all of Sellers’ obligations
hereunder and thereunder. Neither the execution and delivery of this Agreement
and all closing documents to be executed by Sellers, nor the performance of the
obligations of Sellers hereunder



23





--------------------------------------------------------------------------------



or thereunder will result in the violation of any applicable municipal, county,
state and federal laws, ordinances, regulations, statutes, administrative
rulings or restrictive covenants (“Laws”) or any provision of the organizational
documents of or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Sellers are bound;
(b)    Sellers, alone, have, and at Closing hereunder will convey and transfer
to Buyer, indefeasible, good and marketable legal and equitable fee simple title
to the Properties free and clear of all mortgages, deeds of trust, liens,
claims, judgments, encumbrances, ground rents, leases, tenancies, licenses,
security interests, covenants, conditions, restrictions, rights of way,
easements, encroachments and any other matters affecting title, except only the
Permitted Exceptions as to the Real Property.
(c)    Sellers have not received any written notice of any threatened, current
or pending litigation, action, proceeding (including municipal, health,
administrative, or condemnation proceedings), tax appeals (or other similar
proceedings challenging or seeking to reduce the assessed valuation of the Real
Property) or environmental investigations against Sellers, any tenant of the
Property, or the Property or in connection with the business operated at the
Real Property. Notwithstanding any provision in this Agreement to the contrary,
the disclosure of current or pending litigation shall in no way release Sellers
or the current operators of the Premises from responsibility for any such
claims, and Buyer shall in no way be deemed to have assumed responsibility for
any such claims, either by virtue of receipt of such notice or the occurrence of
the Closing.
(d)    Permanent certificates of occupancy and all other licenses, permits,
authorizations, consents, approvals and other grants of authority required by
all governmental or quasi-governmental authorities having jurisdiction,
including but not limited to Regulatory Approvals by all applicable Health Care
Regulatory Agency and the requisite certificates of the local board of fire
underwriters (or other body exercising similar functions), if any, have been, or
as of Closing will have been, issued for the Improvements which are a part of
the Property, and for the full functioning and operation of the Property and the
operation of a Residential Care Facility (as to LaPorte, Hobart, Tanglewood and
Eastlake) and Home for the Aged (as to Niles) have been paid for in full, and
are, and as of Closing will be, in full force and effect; provided, however,
that, subject to the other terms of this Agreement, Buyer or its management
agent shall be responsible for obtaining Operating Licenses and other Regulatory
Approvals necessary for the operation of the Facilities by Buyer or Buyer’s
management agent after the Closing. Without limiting the generality of the
foregoing:
(i)    Each facility operated on the Property (a “Facility”) is duly licensed as
required under applicable laws. The licensed bed capacity of each Facility
holding an Operating License is as set forth on Schedule 1. No application has
been filed to reduce the number of licensed or certified beds of such Facility,
to move or transfer the right to any and all of the licensed or certified beds
of such Facility to any other location, or to amend or otherwise change such
Facility’s authorized bed capacity and/or the number of approved beds, and there
are no proceedings or actions pending or, to Sellers’ knowledge, contemplated to
reduce the number of licensed or certified beds of such Facility.



24





--------------------------------------------------------------------------------



(ii)    The operation of each Facility are in material compliance with all
applicable laws, Health Care Licenses and requirements of Health Care Regulatory
Agencies and other governmental authorities having jurisdiction over the
operation of such Facility, including, (i) staffing requirements, (ii) health
and fire safety codes and standards, including quality and safety standards,
(iii) accepted professional standards and principles that apply to professionals
providing services in such Facility; (iv) federal, state or local laws, rules,
regulations or published interpretations or policies relating to the prevention
of fraud and abuse, (v) insurance, reimbursement and cost reporting
requirements, (vi) government payment program requirements and disclosure of
ownership and related information requirements; (vii) requirements of the
applicable state department of health or equivalent and all other federal,
state, or focal governmental authorities, including without limitation those
relating to such Facility’s physical structure and environment, licensing,
quality and adequacy of medical care, distribution or pharmaceuticals, rate
setting, equipment, personnel, operating policies, additions to facilities and
services and fee splitting, and any other applicable laws, regulations or
agreements for reimbursement for the type of care or services provided with
respect to such Facility.
(iii)    Seller has complied with, and to the knowledge of Seller, each Operator
has complied with all applicable security and privacy standards regarding
protected health information under the Health Insurance Portability and
Accountability Act of 1996, as amended by the Health Information and Technology
for Economic and Clinical Health Act of 2009, and all applicable state privacy
Laws, and all applicable regulations promulgated under any such legislation.
(e)    As used herein, the term “Material Contract” means each of the following:
(a) any contract that is not entered into in the ordinary course of business,
consistent with past practice, (b) any contract, whether or not entered into in
the ordinary course of business, that would require Buyer to expend more than
$25,000 annually under such contract (c) any contract that would not be fully
performed within six (6) months after such contract is entered into, unless such
contract is cancellable without penalty on thirty (30) days or less notice, (d)
any administrative services agreement, pharmacy services agreement, or
cost-sharing agreement and (e) any lease agreement pursuant to which a vendor
occupies space within any Facility.
(i)    Seller represents that a materially true, correct and complete list of
the Material Contracts in effect as of the Effective Date with respect to each
Property is set forth on Schedule 11(e)(i)), and that said Schedule was provided
by Brookdale. Sellers have not received written notice of any default, and there
is no default existing or continuing to Seller’s knowledge be any party under
the terms of any Material Contracts, and each Material Contract is in full force
and effect and is valid and enforceable in accordance with its terms.
(ii)    Seller represents that a materially true, correct and complete list of
all Contracts assignable by Operator relating to the operation of the Facilities
is set forth on Schedule 11(e)(ii), and that said Schedule was provided by
Brookdale.



25





--------------------------------------------------------------------------------



(iii)    Only the Approved Contracts, as identified by Buyer pursuant to Section
6 above, will be binding upon Buyer after the Closing; provided, however, that
certain Contracts may require the consent of the other party in order for the
Operator’s rights to be assigned to Buyer or its designee; Seller makes no
warranty of the assignability of Contracts but warrants that copies of all
Contacts affecting the operation of the Facilities have been provided to Buyer,
and covenants that it will cooperate with Buyer to facilitate any such
assignment, which obligation shall survive Closing.
(iv)    Seller has not received any notice, and to the knowledge of Seller, no
Operator has received notice, that any vendor or supplier of the Property or the
business conducted thereon intends to discontinue, substantially alter prices or
terms to, or significantly diminish its relationship with the Property or said
business, either as a result of the transactions contemplated hereby or
otherwise; provided, however, that Buyer has been informed by Seller that
certain of the Contracts are “national contracts” for which the volume of
Brookdale’s purchases has been utilized for obtaining favorable pricing, and the
vendors under such contracts may not be willing to extend similar pricing to
Buyer or Ridgeline.
(f)    Except for defaults cured on or before the date hereof, Sellers have not
received any written notice of default under the terms of any of the Contracts;
and to Seller’s knowledge each Material Contract is in full force and effect and
is valid and enforceable in accordance with its terms;
(g)    Except for violations cured or remedied on or before the date hereof,
Sellers have not, and to the actual knowledge of Sellers, Operators have not
received any written notice from (or delivered any notice to) any governmental
authority, including, but not limited to, a Health Care Regulatory Agency,
regarding any violation of any Laws applicable to the Property and the operation
of a senior housing/assisted living facility, and Sellers do not have knowledge
of any such violations. Sellers (or Sellers’ tenants or management agents) shall
cure or comply with or shall cause the applicable Operator to cure or comply
with, prior to Closing, any violation or notice of which Sellers or Buyer
receives written notice prior to the Closing from any of the foregoing
governmental, quasi-governmental or nongovernmental authorities;
(h)    No written or oral notice has been given to Sellers by any holder of any
mortgage or deed of trust on the Property, by any insurance company which has
issued a policy with respect to any of the Property, or by any board of fire
underwriters (or other body exercising similar functions), any of which notices
claim any defect or deficiency or request the performance of any repairs,
alterations or other work to the Property;    
(i)    Except for equipment leased from third parties as disclosed in the
service agreements provided to Buyer prior to the date of this Agreement and in
the Due Diligence process, the Tangible Personal Property and Intangible
Personal Property used in the operation of the Facilities are free and clear of
liens, security interests and other encumbrances arising by, through or under
Sellers, except as a result of loan instruments securing a loan that shall be
paid in full by Sellers at or prior to Closing or the Tanglewood Loan if assumed
by Buyer;



26





--------------------------------------------------------------------------------



(j)    None of the Facilities are eligible to receive payment under Title XVIII
(“Medicare”) or Title XIX (“Medicaid”) of the Social Security Act, nor have the
Facilities contracted with third party payors, nor entered into provider or
reimbursement agreements or arrangements or received any provider numbers with
or from any of Medicare, Medicare, private or public insurers, health
maintenance organizations, preferred provider organizations or programs,
self-insured employee assistance programs or any other federal, state or local
governmental reimbursement programs.
(k)    To Sellers’ knowledge, there are no material defects in the structural
elements of the Improvements and all Improvements (including, without
limitation, machinery, equipment, electrical, plumbing, heating and air
conditioning systems and equipment) located on the Properties are in good
mechanical working order, condition and repair, and are structurally safe and
sound and have no material defect (reasonable wear and tear excepted), and there
is no leak or material defect in any roof located upon any Property.
(l)    Neither this Agreement nor the consummation of the transactions
contemplated hereby is subject to any first right of refusal or other purchase
right in favor of any other person or entity; and apart from this Agreement,
Sellers have not entered into any written agreements for the purchase or sale of
the Properties, or any interest therein which remain in effect.
(m)    To Sellers’ knowledge, except as disclosed in the service agreements
provided to Buyer prior to the date of this Agreement and in the Due Diligence
process, and excepting deficiencies noted in licensing surveys for which Sellers
or Sellers’ tenants or Sellers’ management agent have submitted plans of
correction, copies of which surveys and plans Sellers have provided to Buyer,
the Properties and each of the Facilities are now and has at all times been in
compliance with all Laws, and Sellers have not received any written notice that
the any Property or the use and occupancy or the operation of the Facility
thereon violates any Laws. To Seller’s knowledge, each Property contains
sufficient parking in compliance with all applicable laws, ordinances,
regulations, restrictions, and covenants.
(n)    No Seller is a “foreign person” under the Foreign Investment in Real
Property Tax Act of 1980 (“FIRPTA”) and upon consummation of the transaction
contemplated hereby, Buyer will not be required by FIRPTA to withhold from the
Purchase Price any withholding tax;
(o)    There are no employees of Sellers engaged in the operation or maintenance
of the Property;
(p)    Sellers has not initiated or participated in, any action for a change or
modification in the current subdivision, site plan, zoning or other land use
permits for any Property except as apparent from a title search as of the date
of this Agreement; and
(q)    During the period of Sellers’ ownership of the Facilities and
Improvements, no Hazardous Substances have been generated, stored, released,
treated or disposed of on, under, to, from or about any of the Properties or
Improvements in violation



27





--------------------------------------------------------------------------------



of any law, rule, legal requirement or regulation applicable to any Property
which regulates or controls matters relating to the environment or public health
or safety (collectively, “Environmental Laws”), and to Sellers’ knowledge, prior
to Sellers’ ownership of the Real Property and Improvements for each Facility,
no Hazardous Substances have been generated, stored, released, treated or
disposed of on, under, to, from or about the Real Property or Improvements in
violation of any Environmental Laws. Sellers have not received any actual or
threatened, written or verbal notice, demand or claim from (nor delivered any
notice to) any federal, state, county, municipal or other governmental
department, agency or authority, or any third party, nor are Sellers aware of
any circumstances that could give rise to any notice, demand or claim,
concerning any petroleum product or other Hazardous Substance release, discharge
or seepage. As used in this Agreement, the term “Hazardous Substances” shall
mean any substance or material which is listed, defined or deemed to be a waste,
contaminant or pollutant, or substance or material potentially harmful,
hazardous or toxic to human health or safety or the environment pursuant to any
Environmental Laws, including but without limitation, petroleum, petroleum based
product and any petroleum constituent. To Sellers’ best knowledge, there are no
underground storage tanks located on the Property. Sellers have received no
written notice that any Property or any portion thereof contains any form of
toxic mold.
(r)    Subject to the requirement that Buyer or its agent(s) obtain Operating
Licenses for the Facilities, no consent, approval or other action of, or filing
on registration with, any governmental agency, commission or office is required
on Sellers’ behalf with respect to the transaction contemplated herein.
(s)    No litigation or proceeding before any commission, agency or other
administrative authority is pending or threatened against or affecting any
Property or the use of any Property or arising out of or by virtue of the
ownership or use of any Property. No pending or threatened judicial, municipal,
health or administrative proceeding exists which affects any Property or the use
of any Property, or in which any Seller is or may be a party by reason of the
ownership or use of all or any part of the Property.
(t)    Except as disclosed in the documents provided to Buyer prior to the date
of this Agreement and in the Due Diligence process, and excepting deficiencies
noted in licensing surveys for which Sellers or Sellers’ tenants have submitted
plans of correction, copies of which surveys and plans Sellers have provided to
Buyer, Sellers have not received any writing notices of any outstanding, cited
or proposed deficiencies, sanctions or work orders of any authority related to
any Property or the operation of any Property.
(u)    To Sellers’ knowledge, all water, sewer, gas, electric, telephone, and
other public utilities and all storm water drainage required by law or necessary
for the operation of the each Facility (1) either enter the Real Property of
such Facility through open public streets adjoining the Land, or, if they pass
through adjoining private land, do so in accordance with valid public or private
easements or rights of way which will inure to the benefit of Buyer, (2) are
installed, connected and operating, in good condition, with all installation and
connection charges paid in full, including, without limitation, connection and
the permanent right to discharge sanitary waste into the collector system of the
appropriate sewer authority, and (3) are adequate to service the Real Property
for the proper operation of the Facility. No moratorium,



28





--------------------------------------------------------------------------------



proceeding or other fact or condition exists which threatens to impair continued
furnishing of such services to the Real Property at regular rates and fees.
Water and sanitary sewer are public.
(v)    Except for certain pending improvements to the Elkhart and LaPorte
Facilities to be completed, subject to Buyer’s approval, at Sellers’ sole cost,
a description of which is attached hereto as Schedule 11(v), for which Sellers
will provide at Closing final, unconditional lien waivers to the satisfaction of
the Title Insurer, together with other documentation or escrowed funds
sufficient for the Title Insurer to insure over any potential lien arising from
such work, no work has been performed or is in progress at, and no materials
have been furnished to, any Property which, though not presently the subject of,
might give rise to, mechanics’, material suppliers’, or other liens against the
same or any portion thereof. If any lien for such work is filed before or after
Closing hereunder, Sellers shall promptly discharge the same at its cost.
(w)    To the best of Sellers’ knowledge, all books, records, maintenance and
service records, rent rolls, bills, invoices and related documentation furnished
or made available (or to be made available) by Seller’s tenants and management
agents to Buyer are (or when presented, will be) complete, true and correct and
fairly present the financial condition, assets and liabilities relating to the
respective Property and the results of operations for such periods, have been
prepared in accordance with federal income tax accounting principles
consistently maintained since the beginning of the periods covered thereby.
There has been no event having a Material Adverse Effect with respect to the
operation of any Property since the effective date of the foregoing financial
statements.
(x)    Buyer hereby acknowledges that it has an opportunity to inspect each
Property as set forth in Section 6 herein, and except as set forth in this
Agreement, agrees that each Property will be conveyed at Closing to Buyer in
“as-is” condition with no representation or warranties whatsoever, except for
those expressly stated in this Agreement or in documents executed and delivered
by Sellers at Closing. Notwithstanding the foregoing, Sellers shall promptly
notify Buyer of any change in any condition with respect to any Property or of
any event or circumstance which makes any representation or warranty of Sellers
to Buyer under this Agreement untrue or misleading, or any covenant of Buyer
under this Agreement incapable or less likely of being performed, it being
understood that Sellers’ obligation to provide notice to Buyer under this
Section shall in no way relieve Sellers of any liability for a breach by Sellers
of any of their representations, warranties or covenants under this Agreement.
(y)    There are no certificate of need rights or similar rights administered by
any applicable Health Care Regulatory Agency related to the ownership,
operation, maintenance, management, use, regulation, development, expansion or
construction of any of the Facilities.
(z)    All information given by Sellers to Buyer in this Agreement or in
connection with the transactions contemplated hereunder shall be true, complete
and accurate in every material respect as of the date hereof and, at the
Closing, the foregoing representations and warranties of Sellers shall be remade
as of the Closing Date. Sellers have delivered to Buyer (or deposited in the
data room) a correct and materially complete copy of each and every Material
Contract and of each of the Loan Documents. Sellers have no knowledge or
information of any



29





--------------------------------------------------------------------------------



facts, circumstances, or conditions that are inconsistent with the
representations and warranties contained herein. Sellers shall promptly inform
Buyer in writing if there occurs any (i) change having a Material Adverse Effect
with respect to the condition, financial or otherwise, of the Property, or the
operation thereof, at any time prior to the Closing Date or (ii) if any
information, document, agreement or other material delivered to Buyer is
amended, superseded, modified or supplemented.
(aa)    All personal property taxes and assessments in connection with the
Property and allocable to the period prior to the Closing Date have been paid or
will be paid by the applicable owner Seller thereof prior to the Closing Date or
will be prorated at Closing in the same manner as real estate taxes. In
addition: (a) all income, sales, use, bed and franchise taxes due and payable by
Seller during the period of its (or any of its Affiliates’) ownership of the
Property, if any, and all interest and penalties thereon, if any, have been paid
or, prior to the Closing Date, will be paid by Seller; (b) no Seller or Operator
is not subject to a claim for deficiency or other action in connection with any
taxes and is not paying any taxes for any prior period under any installment
agreement, compromise or settlement agreement or any other arrangement with any
Governmental Authority; (c) all tax returns filed or required to be filed by or
on behalf of Seller after the Effective Date, covering periods prior to and
including the Closing Date, will be properly and timely filed (giving
consideration for allowable extensions) and all taxes respectively due under
such tax returns will be timely paid; (d) to the knowledge of Seller, each
Operator has complied with all applicable Laws relating to the payment and
withholding of taxes in connection with any amounts paid or owing to any Site
Employee, independent contractor or other third party; and (g) Seller has not
received, and to the knowledge of Seller, no Operator has received any written
notice of any obligation to pay any employment taxes owed or allegedly owed with
respect to any Site Employees.
(bb)    No claims have been asserted and no claims are pending, or to Seller's
knowledge, threatened by an person or entity, as to the use of the Intangible
Property or challenging or questioning the validity or effectiveness any state
or federal registration of any patent, trademark, trade name, service marks,
trade dress, or copyright within the definition of Intangible Property and
Seller has not received any written notice of such claim or has actual knowledge
of any valid basis for such claim. The current use of the Intangible Property,
and Buyer, Ridgeline’s or their respective agents' continued use of the
Intangible Property after Closing in the same manner as heretofore used, does
not and will not infringe the rights of any person or entity.
(cc)    Certain Labor Matters:
(i)    To Seller's knowledge, each Operator is and has been in compliance with
all applicable Laws respecting employment and employment practices at the
Property (collectively, "Employment Laws").
(ii)    To Seller's knowledge, no legal claim, cause of action, grievance,
judgment or other adverse charge or decision of any kind (including any in the
nature of employment discrimination of any type, breach of contract, wrongful
discharge,



30





--------------------------------------------------------------------------------



retaliation, health, safety, child labor violations, workplace violence, or
non-payment of wages, benefits or wage supplements), or any alleged breach of
Employment Laws has been asserted or threatened against Seller or any Operator
or any affiliate thereof in connection with the operation of the Property or the
Business, nor is the internal investigation of any such matters currently
pending.
(iii)    Neither Seller nor, to Seller's knowledge, any Operator is subject to
any consent decree, injunction or other form of court or administrative order
relating to any practice relating to labor, collective bargaining, employment,
civil rights, discrimination, affirmative action, or wage and hour issues.
(iv)    No labor strike, picketing action, dispute, slowdown or stoppage or
unfair labor practices are actually pending, or to Seller's knowledge,
threatened against, or involving, Seller or any Operator or any of the Property
or the Business.
(v)    No Operator is a party to any collective bargaining agreement, and to
Seller's knowledge, no collective bargaining agreement is currently being
negotiated by any Operator. To Seller's knowledge, no petitions for
representation have been filed against any Operator, any of the Property or the
business operated thereon, nor have any demands been made for recognition and
there are no attempts underway to organize or represent employees of any
Operator.
(vi)    To Seller's knowledge, neither Seller nor any Operator owes to any
employee or former employee overtime pay (other than overtime pay for the
current payroll period), wages or salary for any period other than the current
payroll period, or any amount arising from any violation of any Law relating to
the payment of wages, fringe benefits, wage supplements or hours of work.


Section 12.    Buyer’s Representations. Buyer represents and warrants to, and
covenants with, Sellers that Buyer is duly formed, validly existing and in good
standing under the laws of Delaware and is authorized to consummate the
transaction set forth herein and fulfill all of its obligations hereunder and
under all closing documents to be executed by Buyer. Buyer has all necessary
power to execute and deliver this Agreement and all closing documents to be
executed by Buyer, and to perform all of Buyer’s obligations hereunder and
thereunder. This Agreement and all closing documents to be executed by Buyer
have been (or as of Closing will have been) duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
closing documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder, will result in the violation of
any Laws or any provision of the organizational documents of Buyer or will
conflict with any order or decree of any court or governmental instrumentality
of any nature by which Buyer is bound.



31





--------------------------------------------------------------------------------



Section 13.    Conditions to Buyer’s Obligations. All of Buyer’s obligations
hereunder (including, without limitation, Buyer’s obligation to pay the Purchase
Price, to accept title to the Property and to consummate the Closing) are
expressly conditioned on the satisfaction at or before the time of Closing of
the following conditions precedent being fully satisfied as of the Closing (any
one or more of which may be waived in writing in whole or in part by Buyer, at
Buyer’s option):
(a)    At Closing, Seller shall deliver possession of the Properties to Buyer
free and clear of all tenancies and other occupancies except for the residents
of the Facilities and vendor leases of space within a Facility for the purpose
of providing services to residents, all of which Sellers represent are either
disclosed in the documents provided in the data room prior to the date of this
Agreement, or referenced on Schedule 11(e)(ii) attached hereto;
(b)    Sellers shall have timely delivered the items set forth in Section 10
above that Seller is obligated to deliver;
(c)    Buyer shall have received from Title Insurer or any other title insurer
approved by Buyer in its judgment and discretion, a current ALTA owner’s form of
title insurance policy, or irrevocable and unconditional binder to issue the
same, with extended coverage for each Real Property, dated, or updated to, the
date of the Closing, insuring, or committing to insure, at its ordinary premium
rates, Buyer’s good and marketable title in fee simple to each Property and
otherwise in such form and with such endorsements as provided in the title
commitment approved by Buyer pursuant to Section 6 hereof, subject only to the
Permitted Exceptions;
(d)    For each Property, Buyer shall have received a valid, permanent and
unconditional certificate of occupancy (or the equivalent thereof) for the use
and occupancy of such Property which shall not contain any contingencies or
require any additional work to be completed;
(e)    Between the date hereof and the Closing Date, there shall have been no
event having a Material Adverse Effect with respect to the financial or physical
condition of the Property or the business operated thereon;
(f)    Provided that Buyer or its management agent has obtained an Operating
License for each of the five licensed Facilities (as described in Schedule 1),
no approval from any municipality in which each Property is located or any other
governmental authority shall be required as a condition to the transfer of each
Property to Buyer and to continue to operate the Property;
(g)    No later than five (5) business days prior to the Closing Date, Sellers
shall have obtained an estoppel certificate as to each restrictive covenant,
declaration and/or reciprocal easement agreement of record, which estoppel
certificate shall: (i) be executed by each party entitled to enforce such
document; (ii) confirm that such document is in full force and effect,
unmodified except as revealed by the Title Report/Commitment received by Buyer;
(iii) confirm that there are no defaults by the Seller and/or the Property under
such document; (iv) confirm



32





--------------------------------------------------------------------------------



that there are no outstanding sums owed by the Seller and/or the Property; (v)
confirm that there are no outstanding construction or similar obligations of
Seller and/or the Property; and (vi) be dated no earlier than thirty (30) days
prior to Closing;
(h)    The representations and warranties of Sellers contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
(i)    Provided that Buyer or its management agent has obtained an Operating
License for each of the five licensed Facilities (as described in Schedule 1),
all Regulatory Approvals shall have been issued and obtained;
(j)    With respect to Buyer’s obligation to purchase Tanglewood on the basis of
assuming the Tanglewood Loan, the Lender shall have executed and delivered each
and every of the Loan Assumption Documents to be executed by them, and all
conditions to the effectiveness of the Loan Assumption Documents shall have been
satisfied or waived in writing to the reasonable satisfaction of Buyer;
(k)    No injunction, judgment, order, decree, ruling or charge shall be in
effect under any action, suit or proceeding before any governmental authority,
court or quasi-judicial or administrative agency of any federal, state, local or
foreign jurisdiction or before any arbitrator that (a) prevents consummation of
any of the transactions contemplated by this Agreement or (b) would cause any of
the transactions contemplated by this Agreement to be rescinded following
consummation;
(l)    Simultaneous with or prior to the Closing hereunder, each of the
conditions precedent set forth on Schedule 13(l) (the “Additional Conditions
Precedent”) shall have been satisfied to the reasonable satisfaction of Buyer,
or waived in writing by Buyer; and
(m)    Sellers shall have provided Buyer the evidence required by Section
1(f)(i) of this Agreement that the Tail Policy is in effect.
If any of the foregoing conditions precedent (including, without limitation, the
Additional Conditions Precedent) have not been satisfied as of Closing and the
result is a material adverse effect upon Buyer, as reasonably determined by
Buyer, then Buyer may either: (i) waive any unsatisfied conditions and proceed
to Closing in accordance with the terms and provisions hereof with no deduction
from or adjustment of the Purchase Price except for (a) adjustment equal to the
amount required to satisfy and discharge of record at or before Closing of any
and all liens, judgments or other encumbrances which can be removed by the
payment of a fixed and ascertainable amount together with interest and penalties
thereon, if any, and together with any additional title insurance costs or
premiums imposed by Title Insurer by reason thereof, and (b) the cost of curing
any failed condition precedent to the extent reducible to a liquidated sum; (ii)
suspend the Closing Date on one or more occasions for a period of time as Buyer
shall



33





--------------------------------------------------------------------------------



reasonably determine in order to allow for all of the foregoing conditions
precedent to be satisfied, during which period Sellers and Buyer shall work
cooperatively and with reasonable diligence to satisfy all of said conditions,
or (iii) terminate this Agreement by delivering written notice thereof to Seller
no later than Closing, which notice shall state with reasonable specificity the
condition precedent that has not been satisfied, and upon which termination the
Earnest Money shall be refunded to Buyer and Sellers shall reimburse Buyer for
all title insurance company charges, survey charges, attorneys’ fees and other
out-of-pocket costs incurred in connection with the transactions contemplated by
this Agreement, such costs in the aggregate to not exceed $200,000, all
obligations, liabilities and rights of the parties under this Agreement shall
terminate; provided that Buyer’s termination of this Agreement pursuant to this
subclause (iii) shall be effective if Seller fails to cure or cause the cure of
said condition precedent within fifteen (15) business days following the date on
which Seller receives Buyer’s notice of termination.
Section 14.    Conditions to Sellers’ Obligations. Sellers’ obligation to
deliver title to the Properties shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:
(a)    Buyer shall deliver to Seller on the Closing Date the remainder of the
Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof;
(b)    Buyer shall deliver to Sellers on or before the Closing the items set
forth in Section 10(b) above that Buyer is obligated to deliver; and
(c)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
Section 15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be delivered to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith, only by one of the following
means: (i) delivered in person, (ii) deposited in the United States mail,
registered or certified, return receipt requested, (iii) deposited with a
nationally recognized overnight courier for next business day delivery, or (iv)
by electronic mail. Notices shall be deemed delivered and received (A) on the
date of delivery if delivered in person, (B) upon receipt if deposited by United
States mail, registered or certified as provided above, (C) on the date of
deposit with a nationally recognized overnight courier as provided above and (D)
upon transmission of the electronic mail, provided that a copy of said notice
also is sent via one of the means listed in subclauses (i) through (iii) of this
Section. Notices may be given on a party’s behalf by its attorney.
Section 16.    Seller Covenants. Each Seller agrees that, with respect to the
Facility



34





--------------------------------------------------------------------------------



owned by such Seller, Seller shall, or with respect to any portion of the
Property that is owned by an Operator, Seller shall cause each Operator to do
all of the following (collectively, the “Pre-Closing Covenants”): (a) continue
to operate and manage the Property in a prudent and businesslike manner and in
the same manner in which the Property has previously been operated and managed,
without taking any action, or failing to take any action which would cause the
Property to be operated, managed and maintained (1) in violation or continued
violation of any Laws, (2) in a manner the result of which would have a Material
Adverse Effect on the Property or Buyer’s ability to lease to a tenant to
continue the operation thereof after the Closing in substantially the same
manner as now conducted, or (3) which would cause any of the representations and
warranties of Sellers contained in this Agreement to be incorrect, incomplete or
misleading in any material respect as of the Closing; (b) make all necessary
repairs and replacements required to keep the Property in good repair and
working order and in substantially the same condition as the date hereof; (c)
maintain in full force and effect all insurance policies in place with respect
to the Property as of the Effective Date; (d) not, without Buyer’s prior written
consent: (i) amend the current leases of the Property in any manner, nor enter
into any new lease, license agreement or other occupancy agreement with respect
to the Property other than license agreements with residents in the ordinary
course of business; (ii) consent to an assignment of the current leases of the
Property or a sublease of the premises demised thereunder or a termination or
surrender thereof; (iii) terminate the current leases of the Property (other
than the Leases between the Sellers and the Brookdale parties); iv) other than
the improvements to the Elkhart and LaPorte Facilities to be made by Sellers as
detailed in Schedule 11(v) attached hereto (collectively, the “Pending
Improvements”), permit or consent to an alteration of the Real Property unless
such consent is non-discretionary); or (v) amend, terminate, assign or enter
into a new Material Contract, (e) timely perform all obligations under the
current leases of the Property and the Contracts, under all governmental
approvals, and under all other agreements relating to the Property; and shall
comply with all Laws affecting the Property, and duly and timely file all tax
reports required to be filed and promptly pay when due all federal, state and
local taxes and assessments, charges, fees, interest and penalties levied on
Seller or the Property, (f) with the exception of the Brookdale Excluded
Property listed in Schedule 1(l)(v), not remove any personal property from the
Property unless such property is replaced with like items that are of equal or
better quality and condition and (g) maintain the Inventory consistent with
Operator’s past practices and replenish the same consistent with its past
practices, and in any event such that at Closing the Inventory will be in
sufficient quantity and condition for the normal operation of the business at
each Property in compliance with applicable Laws and in a quantity sufficient
for the operation of said business for a period of at least approximately seven
(7) days. In furtherance of the preceding sentence, Seller cause Operator to
coordinate its purchasing of food for the Facilities to determine when the last
food orders by Operator will be placed prior to the applicable Closing for a
Facility and to determine if the Facility should order additional food on the
Operator’s final order to ensure that there is an adequate supply as of the
Closing date for continued, consistent operations. Each Seller shall promptly
inform Buyer in writing of any event having a Material Adverse Effect with
respect to Seller’s ownership, use, occupancy or maintenance of the Property,
whether insured or not. The Sellers of the Elkhart Property and the LaPorte
Property shall complete the Pending Improvements following the Closing relating
to each at its sole cost and expense, and this obligation shall survive the
Closing and delivery of the deed as to each said Property.
    



35





--------------------------------------------------------------------------------



In addition to the foregoing, following closing Seller shall perform, and shall
cause Operators to perform, the obligations stated on Schedule 16 attached
hereto (said obligations, together with all other covenants of Seller stated in
this Agreement expressly surviving Closing, being referred to herein as the
“Post-Closing Covenants”).
Section 17.    Bulk Transfer Tax Clearance. The parties acknowledge that if the
laws of the state in which any Property is located require that, as a result of
the sale of the Property to Buyer, governmental agencies or authorities must be
notified in advance of the Closing Date, of the proposed assignment and transfer
of the Property by Seller to Buyer, and/or the laws of such state require that
Seller (or Seller’s direct or indirect owners) obtain and/or deliver to Buyer a
clearance certificate evidencing the payment by Seller of certain taxes and
assessments, Seller shall be responsible for obtaining such clearance. During
the Due Diligence Period, Buyer will determine whether any such requirements
exist in Indiana or Michigan and shall notify Seller of such requirements, if
any. Upon receipt of such notice from Buyer, Sellers will timely give such
applicable notices to such governmental agencies or authorities, in advance of
Closing, as required under such laws, and shall use their its best efforts to
promptly obtain and deliver to Buyer such applicable clearance certificates, if
any, by the Closing Date. The parties further acknowledge that, as a result of
procedures for the administration of applications for such clearance
certificate, and anticipated delays therein, it may not be possible for Sellers
to obtain and deliver such clearance certificate as of the Closing Date, or for
some period of time thereafter. Sellers shall nevertheless deliver to Buyer at
Closing evidence reasonably acceptable to Buyer and to the Title Insurer that
such applicable notices (in proper form) have been timely delivered and, if such
notices are statutorily required, that all tax returns for periods prior to the
tax fiscal year(s) in which the Closing occurs have been filed with and all
taxes paid to all applicable governmental authorities. If such a requirement
exists in Indiana or Michigan, Sellers also shall promptly request and upon
receipt (but at least three (3) business days before the Closing Date) deliver
to Buyer a Tax Lien Certificate, issued by the Department of Revenue of the
State in which the Property is located evidencing that no liens or claims for
unpaid taxes have been assessed against any Seller or Property. Sellers agree to
act in good faith and with reasonable diligence to apply for, obtain and (upon
receipt) deliver to Buyer (with copies to the Title Insurer) all statutorily
required clearance certificates at or as soon after the Closing Date as is
reasonably possible. If any such clearance certificate is not available at the
Closing, the failure to deliver such clearance certificate shall not constitute
a deficiency in the quality of title that Sellers are required by this Agreement
to convey, provided that the Title Insurer shall raise no exception therefor in
the title policy, and provided further that (i) no liens or claims for unpaid
taxes shall then have been assessed against any Seller or Property, and (ii)
Sellers deliver to the Title Insurer and Buyer at Closing a written
indemnification agreement in form and content, and issued by Sellers and/or a
party, reasonably acceptable to Buyer and its counsel relating to liabilities
that may arise against Buyer and any Property as a result of the failure to
obtain and deliver such clearance certificates as of the Closing.
Section 18.    Computation of Time; Performance on Business Days. In computing
any period of time pursuant to this Agreement, the day of the act or event from
which the designated period of time begins to run will not be included. The last
day of the period so computed will be included, unless it is a Saturday, Sunday
or a Holiday, in which event the



36





--------------------------------------------------------------------------------



period runs until the end of the next day which is not a Saturday, Sunday or
such Holiday. The term “business day” shall mean Monday through Friday, except
for a Holiday. The term “Holiday” shall mean Memorial Day, Independence Day,
Labor Day, Thanksgiving Day, Christmas Day and New Year’s Day and any other day
in which a majority of federal or national banks are not open for business. All
references to a period of days herein shall be deemed to refer to calendar days
unless the term “business day” is used.
Section 19.    Entire Agreement; Modification. This Agreement constitutes the
sole and entire agreement among the parties hereto and no modification of this
Agreement shall be binding unless in writing and signed by Seller and Buyer. No
signature of Title Insurer shall be required to amend this Agreement except for
an amendment modifying the terms of Section 8 of this Agreement. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof. Any rule of
construction which provides that ambiguities are to be resolved against the
drafting party shall not apply to the interpretation of this Agreement.
Section 20.    Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, at any time or to any extent, then the remainder of this
Agreement, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby. Each provision of this Agreement shall be valid and enforced
to the fullest extent permitted by law.
Section 21.    Applicable Law. This Agreement shall be construed under the laws
of the State of Indiana, without giving effect to any state’s conflict of laws
principles.
Section 22.    Broker’s Commissions. Buyer and Sellers each hereby represent
that, except for the Broker listed herein, there are no other brokers involved
or that have a right to proceeds in this transaction. Sellers shall be
responsible for payment of commissions to the Broker pursuant to a separate
written agreement executed by Sellers. Sellers and Buyer each hereby agree to
indemnify and hold the other harmless from all loss, cost, damage or expense
(including reasonable attorneys’ fees at both trial and appellate levels)
incurred by the other as a result of any claim arising out of the acts of the
indemnifying party (or others on its behalf) for a commission, finder’s fee or
similar compensation made by any broker, finder or any party who claims to have
dealt with such party (except that Buyer shall have no obligations hereunder
with respect to any claim by Broker). The representations, warranties and
indemnity obligations contained in this section shall survive the Closing or the
earlier termination of this Agreement.
Section 23.    Assignment. Buyer may assign its rights under this Agreement to
one or more affiliates (an entity in which controlling ownership is held by
Griffin-American Healthcare REIT III, Inc.), provided, however, that no such
assignment shall relieve Buyer of any of its obligations hereunder. If this
Agreement relates to more than one Property, Buyer may assign this Agreement in
part with respect to individual Properties to facilitate the acquisition of each
Property by a separate entity formed by Buyer with respect to each Property. In
no event may Sellers be required to sell one or more but not all of the
Facilities, except where the terms of this



37





--------------------------------------------------------------------------------



Agreement provide for same.    
Section 24.    Attorneys’ Fees. In any action between Buyer and Sellers as a
result of a party’s failure to perform or a default under this Agreement, the
prevailing party shall be entitled to recover from the other party, and the
other party shall pay to the prevailing party, the prevailing party’s attorneys’
fees, expenses and court costs incurred in such action.
Section 25.    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other party. Signatures on this
Agreement which are transmitted electronically shall be valid for all purposes;
provided, however, any party shall deliver an original signature on this
Agreement to the other party upon request.
Section 26.    Anti-Terrorism; OFAC. Neither Buyer or Sellers, nor any of their
affiliates, are in violation of any Anti-Terrorism Law (as hereinafter defined)
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall
mean any laws relating to terrorism or money laundering, including: Executive
Order No. 13224; the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56, as the same has been, or may hereafter be, renewed, extended, amended or
replaced; the applicable laws comprising or implementing the Bank Secrecy Act;
and the applicable laws administered by the United States Treasury Department’s
Office of Foreign Asset Control (as any of the foregoing may from time to time
be amended, renewed, extended, or replaced).
Section 27.    Buyer’s Disclosures. Sellers acknowledge that Buyer is, and/or
may assign this Agreement to one or more subsidiaries of, an entity that is a
Real Estate Investment Trust and that, as such, it may be subject to certain
filing and reporting requirements in accordance with federal laws and
regulations, including but not limited to, regulations promulgated by the
Securities and Exchange Commission. Accordingly, and notwithstanding any
provision of this Agreement or the provisions of any other existing agreement
between the parties hereto to the contrary, Buyer may publicly file, disclose,
report or publish any and all information related to this transaction that may
be reasonably interpreted as being required by federal law or regulation.
Section 28.    No Third Party Beneficiaries. BUYER AND SELLERS HEREBY
ACKNOWLEDGE AND AGREE THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN TO THE CONTRARY
(INCLUDING, WITHOUT LIMITATION, REFERENCES TO RIDGELINE WHO IS AN INTENDED
BENEFICIARY OF THE PROVISIONS IN WHICH IT IS REFERENCED), THERE ARE NO THIRD
PARTY BENEFICIARIES TO THIS AGREEMENT, AND, ACCORDINGLY, NO OTHER THIRD PARTY
(INCLUDING, WITHOUT LIMITATION, ANY BROKER) SHALL HAVE THE RIGHT TO ENFORCE THIS
AGREEMENT FOR THE BENEFIT OF SUCH THIRD PARTY OR AGAINST THE INTERESTS OF BUYER
OR SELLERS. EITHER OF SELLERS OR BUYER IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION IN ANY PROCEEDING BROUGHT



38





--------------------------------------------------------------------------------



BY ANY SUCH THIRD PARTY AGAINST SELLERS OR BUYER IN CONNECTION WITH THIS
AGREEMENT AS CONCLUSIVE EVIDENCE OF THE PARTIES’ INTENTIONS.
Section 29.    Time of Performance. Time is of the essence of this Agreement.
Section 30.    Further Assurances. Each party hereto agrees that, from and after
the Closing, upon the reasonable request of the other party hereto and without
further consideration, such party will execute and deliver to such other party
such documents and further assurances and will take such other actions (without
cost or liability to such party) as such other party may reasonably request in
order to carry out the purpose and intention of this Agreement, including, but
not limited, to the effective consummation of the transactions contemplated
under the provisions of this Agreement. The provisions of this Section 30 shall
survive Closing.
Section 31.    Consequential Damages. Neither Sellers nor Buyer shall be
entitled to recover (and in no event shall either party be responsible for) lost
profits or consequential, special or any other indirect damages arising from
this Agreement or either party’s obligations under this Agreement.
Section 32.    Jury Waiver. BUYER AND SELLERS EACH DO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE DOCUMENTS DELIVERED BY BUYER OR SELLERS AT CLOSING, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS
AGREEMENT OR THE PROPERTIES (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND SHALL SURVIVE THE CLOSING OF TERMINATION OF THIS AGREEMENT.
Section 33.    Cooperation with Audit. Sellers acknowledges that Buyer intends
to assign all of its rights, title and interest in and to this Agreement, and
that the assignee may be affiliated with a publicly registered company
(“Registered Company”). Sellers acknowledge that they have been advised that if
the Buyer or its assignee is affiliated with a Registered Company, that party
may be required to make certain filings with the Securities and Exchange
Commission (the “SEC Filings”) that relate to fiscal years 2012 (year-end data
only), 2013 and 2014 (collectively, the “Audited Year”) and the current fiscal
year through the date of acquisition (the “stub period”) for the Property. To
assist the assignee in preparing the SEC Filings, the Sellers covenants to
provide (or cause Brookdale to provide the items in italics below) the assignee
with the following during the Due Diligence Period and for one (1) year
thereafter: (i) access to bank statements for the Audited Year and stub period;
(ii) rent roll as of the end of the Audited Year and stub period; (iii)
operating statements for the Audited Year and stub period; (iv) access to the
general ledger for the Audited Year and stub period; (v) cash receipts schedule
for each



39





--------------------------------------------------------------------------------



month in the Audited Year and stub period; (vi) access to invoices for expenses
and capital improvements in the Audited Year and stub period; (vii) accounts
payable ledger and accrued expense reconciliations; (viii) check register for
the 3-months following the Audited Year and stub period; (ix) all leases and
5-year lease schedules; (x) copies of all insurance documentation for the
Audited Year and stub period; (xi) copies of accounts receivable aging as of the
end of the Audited Year and stub period along; (xii) signed representation
letter in the form attached hereto as Schedule “33-A” (“Representation Letter”),
and (xiii) to the extent necessary, a signed audit letter in the form attached
hereto as Schedule “33-B”(“Audit Letter”). Sellers also agree to deliver a
signed Representation Letter and signed Audit Letter to Buyer within five (5)
business days prior to Closing, and such delivery shall be a condition to
Closing. The provisions of this Section shall survive Closing. Sellers also
agrees to reasonably cooperate with Buyer to obtain a comfort letter, as may be
requested by Buyer.
Section 34.    EXHIBITS. The following exhibits are attached to this Agreement
and are incorporated into this Agreement by this reference and made a part
hereof for all purposes:
Schedule 1
 
List of Sellers, Properties, Operators and Licensed Bed Capacity
Schedule 1(l)(v)
 
Brookdale Excluded Assets
Schedule 1(l)(v)-2
 
Utility Deposits
Schedule 1(l)(vii)
 
Vehicles
Schedule 4(b)
 
List of Loan Documents
Schedule 6(b)
 
Excluded National Contracts
Schedule 9
 
Additional Indemnification Provisions
Schedule 11(e)(i)
 
List of Material Contracts
Schedule 11(e)(ii)
 
List of Contracts
Schedule 11(v)
 
Improvements of Elkhart and LaPorte
Schedule 13(l)
 
Additional Conditions Precedent to Buyer's Obligation
Schedule 16
 
Post-Closing Covenants
Schedule 33A
 
Form of Representation Letter
Schedule 33B
 
Form of Audit Letter
Exhibit A
 
Legal Description of Land
Exhibit B
 
Seller Deliverables
Exhibit C
 
Form of Bill of Sale
Exhibit D
 
Form of Assignment of Intangible Property and Approved Contracts



If any Schedule or Exhibit designated in this Agreement is not be attached to
this Agreement as of the date of execution, then within ten (10) business days
following the execution of this Agreement, Seller shall deliver to Buyer a
complete set of all Schedules and Exhibits not so attached, together with
Seller’s written authorization for Buyer to affix same to its executed copy of
this Agreement, and Buyer shall have the right to approve same and, once so
approved, to attach same to this Agreement.


The remainder of this page is intentionally blank. Signatures follow on the next
page.





40





--------------------------------------------------------------------------------




SELLER SIGNATURE PAGE


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.
 
 
Sellers:
 
LAPORTE RETIREMENT L.L.C.


HOBART RETIREMENT L.L.C.
By:     /s/ Steven L. Garatoni            
By:     /s/ Steven L. Garatoni            
Steven L. Garatoni, Sole Member
Steven L. Garatoni, Sole Member
Date: March 23, 2015
Date: March 23, 2015
 
 
ELKHART RETIREMENT L.L.C.


NILES RETIREMENT L.L.C.
By:     /s/ Steven L. Garatoni            
By:     /s/ Steven L. Garatoni            
Steven L. Garatoni, Sole Member
Steven L. Garatoni, Sole Member
Date: March 23, 2015
Date: March 23, 2015
 
 
EASTLAKE L.L.C.


CW LLC
By:     /s/ Steven L. Garatoni            
By:     /s/ Steven L. Garatoni            
Steven L. Garatoni, Sole Member
Steven L. Garatoni, Sole Member
Date: March 23, 2015
Date: March 23, 2015











--------------------------------------------------------------------------------




BUYER SIGNATURE PAGE


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first set forth above.




BUYER: 
GAHC3 Mountain Crest Senior Housing Portfolio, LLC
By: Griffin-American Healthcare REIT III Holdings, LP, its Sole Member
By: Griffin-American Healthcare REIT III, Inc. its General Partner


By:        /s/ Jeffrey T. Hanson              
Name:       Jeffrey T. Hanson               
Title:        Chief Executive Officer      
Date:       March 23, 2015                    
 









--------------------------------------------------------------------------------






THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO TITLE INSURER AND THE EARNEST MONEY.


TITLE INSURER:
Chicago Title Insurance Company


By:      /s/ Shannon Bright
Name:     Shannon Bright
Title:      Escrow Officer
Date: March 23, 2015








